


--------------------------------------------------------------------------------


 
Exhibit 10.9

 
LEASE AND LEASE AGREEMENT
 
Between
 
S/K 520 ASSOCIATES
 
The Landlord
 
And
 
FOAMIX PHARMACEUTICALS INC.
 
The Tenant
 
For Leased Premises In
 
520 Route 22, Bridgewater, New Jersey
 
October 25th, 2017
 


 
Prepared by:
Gary O. Turndorf
520 Route 22
P.O. Box 6872
Bridgewater, NJ 08807
(908) 725-8100
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
1.
DEFINITIONS.
1
2.
LEASE OF THE LEASED PREMISES.
1
3.
RENT.
1
4.
TERM.
2
5.
PREPARATION OF THE LEASED PREMISES.
2
6.
OPTIONS.
2
7.
USE AND OCCUPANCY.
3
8.
UTILITIES, SERVICES, MAINTENANCE AND REPAIRS.
5
9.
ALLOCATION OF THE EXPENSE OF UTILITIES, SERVICES, MAINTENANCE, REPAIRS AND
TAXES.
6
10.
COMPUTATION AND PAYMENT OF ALLOCATED EXPENSES OF UTILITIES, SERVICES,
MAINTENANCE, REPAIRS, TAXES AND CAPITAL EXPENDITURES.
6
11.
LEASEHOLD IMPROVEMENTS, FIXTURES AND TRADE FIXTURES.
12
12.
ALTERATIONS, IMPROVEMENTS AND OTHER MODIFICATIONS BY THE TENANT.
12
13.
LANDLORD’S RIGHTS OF ENTRY AND ACCESS.
14
14.
LIABILITIES AND INSURANCE OBLIGATIONS.
15
15.
CASUALTY DAMAGE TO BUILDING OR LEASED PREMISES.
17
16.
CONDEMNATION.
18
17.
ASSIGNMENT OR SUBLETTING BY TENANT.
18
18.
SIGNS, DISPLAYS AND ADVERTISING.
20
19.
QUIET ENJOYMENT.
21
20.
RELOCATION.
21
21.
SURRENDER.
21
22.
EVENTS OF DEFAULT.
22
23.
RIGHTS AND REMEDIES.
23
24.
TERMINATION OF THE TERM.
26
25.
MORTGAGE AND UNDERLYING LEASE PRIORITY.
27
26.
TRANSFER BY LANDLORD.
27
27.
INDEMNIFICATION.
28
28.
PARTIES’ LIABILITY.
29
29.
SECURITY DEPOSIT.
30
30.
REPRESENTATIONS.
31
31.
RESERVATION IN FAVOR OF TENANT.
31

 
 

--------------------------------------------------------------------------------

 
32.
TENANT’S CERTIFICATES AND MORTGAGEE NOTICE REQUIREMENTS.
32
33.
WAIVER OF JURY TRIAL AND ARBITRATION.
34
34.
SEVERABILITY.
34
35.
NOTICES.
34
36.
CAPTIONS.
34
37.
COUNTERPARTS.
34
38.
APPLICABLE LAW.
35
39.
EXCLUSIVE BENEFIT.
35
40.
SUCCESSORS.
35
41.
AMENDMENTS.
35
42.
WAIVER.
35
43.
COURSE OF PERFORMANCE.
35

 
EXHIBIT A - LEASED PREMISES FLOOR SPACE DIAGRAM
37
EXHIBIT B - PROPERTY DESCRIPTION
38
EXHIBIT C - WORK LETTER
39
EXHIBIT D - BUILDING RULES AND REGULATIONS
40
EXHIBIT E - DEFINITIONS AND INDEX OF DEFINITIONS
43

 

--------------------------------------------------------------------------------

 
LEASE AND LEASE AGREEMENT, dated as of October 25th, 2017, between S/K 520
ASSOCIATES, a New Jersey partnership, with offices at 520 Route 22, P.O. Box
6872, Bridgewater, NJ 08807 (the “Landlord”), and FOAMIX PHARMACEUTICALS INC., a
Delaware corporation, with an office at 520 Route 22, Bridgewater, NJ 08807 (the
“Tenant”).
 
Subject to all the terms and conditions set forth below, the Landlord and the
Tenant hereby agree as follows:
 
1.             Definitions.
 
Certain terms and phrases used in this Agreement (generally those whose first
letters are capitalized) are defined in Exhibit E attached hereto and, as used
in this Agreement, they shall have the respective meanings assigned or referred
to in that exhibit.
 
2.             Lease of the Leased Premises.
 
2.1.          The Landlord shall, and hereby does, lease to the Tenant, and the
Tenant shall, and hereby does, accept and lease from the Landlord, the Leased
Premises during the Term. The Leased Premises consist of 10,000 square feet of
gross rentable floor space on the second floor of 520 Route 22, Bridgewater, New
Jersey as more fully described in the definition of Leased Premises set forth in
Exhibit E attached hereto.
 
2.2.          The Landlord shall, and hereby does, grant to the Tenant, and the
Tenant shall, and hereby does, accept from the Landlord, the non-exclusive right
to use the Common Facilities during the Term for itself, its employees, other
agents and Guests in common with the Landlord, any tenants of Other Leased
Premises, any of their respective employees, other agents and guests and such
other persons as the Landlord may, in the Landlord’s sole discretion, determine
from time to time.
 
3.             Rent.
 
3.1.          The Tenant shall punctually pay the Rent for the Leased Premises
for the Term to the Landlord in the amounts and at the times set forth below,
without bill or other demand and without any offset, deduction or abatement
whatsoever, except as may be otherwise specifically set forth in this Agreement.
 
3.2.          The Basic Rent for the Leased Premises during the Initial Term
shall be at the rate per year set forth below.
 
Months
Annual Rate
Monthly Installments
1 thru 16
$128,100.00
$10,675.00



The annual rate of Basic Rent for the Leased Premises during any Renewal Term
shall be calculated as set forth in subsection 6.1.4 of this Agreement for the
respective Renewal Term.
 
3.3.          The Tenant shall punctually pay the applicable Basic Rent in equal
monthly installments in advance on the first day of each month during the Term,
with the exception of Basic Rent for the first full calendar month of the
Initial Term and for any period of less than a full calendar month at the
beginning of the Term. The Tenant shall pay the Basic Rent for the first full
calendar month of the Initial Term upon execution and delivery of this
Agreement. The Tenant shall punctually pay the Basic Rent for a period of less
than a full calendar month at the beginning of the Term on the Commencement
Date.
 
3.4.          The Basic Rent and the Additional Rent for any period of less than
a full calendar month shall be prorated. In the event that any installment of
Basic Rent cannot be calculated by the time payment is due, such portion as is
then known or calculable shall be then due and payable; and the balance shall be
due upon the Landlord’s giving notice to the Tenant of the amount of the balance
due.
 
1

--------------------------------------------------------------------------------

 
3.5.          The Additional Rent for the Leased Premises during the Term shall
be promptly paid by the Tenant in the respective amounts and at the respective
times set forth in this Agreement.
 
3.6.          That portion of any amount of Rent or other amount due under this
Agreement which is not paid on the day it is first due shall incur a late charge
equal to the sum of: (i) five percent of that portion of any amount of Rent or
other amount due under this Agreement which is not paid on the day it is first
due and (ii) interest on that portion of any amount of Rent or other amount due
under this Agreement which is not paid on the day it is first due at the Base
Rate(s) in effect from time to time plus two additional percentage points from
the day such portion is first due through the day of receipt thereof by the
Landlord. Any such late charge due from the Tenant shall be due immediately.
Anything hereinabove contained to the contrary notwithstanding, it is expressly
understood and agreed that no late charge shall be imposed if Rent is not paid
by the fifth day of the month provided that if Rent is not paid by the fifth day
of the month more than twice in any twelve month period then, thereafter, the
late charge shall be imposed if Rent is not paid by the first day of the month.
 
4.             Term.
 
4.1.          The Initial Term shall commence on the Commencement Date and shall
continue for sixteen (16) months from the beginning of the Initial Year, unless
sooner terminated in accordance with section 24 of this Agreement. The Term
shall commence on the Commencement Date and shall continue until the later of
the conclusion of the Initial Term or the conclusion of any Renewal Term, unless
sooner terminated in accordance with section 24 of this Agreement.
 
4.2.          The Commencement Date shall be December 1, 2017.
 
5.             Preparation of the Leased Premises.
 
5.1           Tenant shall be permitted to use all the existing furniture and
possessions in the Leased Premises without charge. The use is without any
warranty including, without limitation, any warranty of fitness for use or
quality.
 
5.2           The Landlord shall deliver actual and exclusive possession of the
Leased Premises to the Tenant in an AS-IS condition, free of rubbish and debris.
 
6.             Options.
 
6.1           If, prior to the respective date of exercise thereof, (a)(i) no
Event of Default shall have occurred or (ii) if an Event of Default shall have
occurred, the Tenant shall have previously cured it in full and the Landlord
shall have waived it and (b) there shall not have been a History of Recurring
Events of Default, Tenant is hereby granted one option to renew this Lease (the
“Option to Renew”) upon the following terms and conditions:
 

6.1.1
At the time of the exercise of the Option to Renew and at the time of said
renewal, the Tenant shall not be in default in accordance with the terms and
provisions of this Agreement, and shall occupy and be in operation at the
entire Leased Premises pursuant to this Agreement.

 

6.1.2
Notice of the exercise of the Option to Renew shall be sent to the Landlord in
writing at least six (6) months before the expiration of the Initial Term.

 
2

--------------------------------------------------------------------------------

 

6.1.3
The Renewal Term shall be for a period of three (3) years to commence at the
expiration of the Initial Term, and all of the terms and conditions of this
Agreement, other than the annual amount of Basic Rent, shall apply during the
Renewal Term.

 

6.1.4
Subject to the last sentence of this paragraph, the amount of annual Basic Rent
to be paid during the Renewal Term shall equal the Market Rental Rate of the
Leased Premises if the same were available for lease to the public. If the
parties are unable to agree on the Market Rental Rate of the Leased Premises,
the parties shall each appoint one appraiser who shall in turn appoint a third
independent appraiser and the determination of said three appraisers shall be
binding on the parties. In no event, however, shall the annual Basic Rent
payable by Tenant during the Renewal Term be less than the annual Basic Rent
paid by Tenant during the immediately preceding twelve months.

 
6.2.          In the event the Tenant assigns this Agreement or sublets, or
licenses the use or occupancy of, the Leased Premises or any portions thereof in
accordance with section 17 of this Agreement or otherwise, or attempts to do so:
 

6.2.1.
any Option to Renew which the Tenant has theretofore properly exercised with
respect to a Renewal Term that has not yet actually commenced shall be
rescinded, if the Landlord so elects by notice to the Tenant, to the same extent
as if it had not been exercised at all; and

 

6.2.2.
any Option to Renew or any other type of option or optional right exercisable by
the Tenant not theretofore timely and otherwise properly exercised by the Tenant
shall thereupon expire.

 
7.             Use and Occupancy.
 
7.1.          The Tenant shall continuously occupy and use the Leased Premises
during the Term exclusively for general office purposes.
 
7.2.          In connection with the Tenant’s use and occupancy of the Leased
Premises and use of the Common Facilities, the Tenant shall observe, and the
Tenant shall cause the Tenant’s employees, other agents and Guests to observe,
each of the following:
 

7.2.1.
the Tenant shall not do, or permit or suffer the doing of, anything which might
have the effect of creating an increased risk of, or damage from, fire,
explosion or other casualty;

 

7.2.2.
the Tenant shall not do, or permit or suffer the doing of, anything which would
have the effect of (a) increasing any premium for any liability, property,
casualty or excess coverage insurance policy otherwise payable by the Landlord
or any tenant of Other Leased Premises or (b) making any such types or amounts
of insurance coverage unavailable or less available to the Landlord or any
tenant of Other Leased Premises;

 

7.2.3.
to the extent they are not inconsistent with this Agreement, the Tenant and the
Tenant’s employees, other agents and Guests shall comply with the Building Rules
and Regulations attached hereto as Exhibit D, and with any changes made therein
by the Landlord if, with respect to any such changes, the Landlord shall have
given notice of the particular changes to the Tenant and such changes shall not
materially adversely affect the conduct of the Tenant’s business in the Leased
Premises;

 

7.2.4.
the Tenant and the Tenant’s employees, other agents and Guests shall not create,
permit or continue any Nuisance in or around the Leased Premises, the Other
Leased Premises, the Building, the Common Facilities and the Property;

 
3

--------------------------------------------------------------------------------

 

7.2.5.
The Tenant and the Tenant’s employees, other agents and Guests shall not permit
the Leased Premises to be regularly occupied by more than one individual per 200
square feet of usable floor space of the Leased Premises;

 

7.2.6.
the Tenant and the Tenant’s employees, other agents and Guests shall comply with
all Federal, state and local statutes, ordinances, rules, regulations and orders
as they pertain to the Tenant’s use and occupancy of the Leased Premises, to the
conduct of the Tenant’s business and to the use of the Common Facilities, except
that this subsection shall not require the Tenant to make any structural changes
that may be required thereby that are generally applicable to the Building as a
whole;

 

7.2.7.
the Tenant and the Tenant’s employees, other agents and Guests shall comply with
the requirements of the Board of Fire Underwriters (or successor organization)
and of any insurance carriers providing liability, property, casualty or excess
insurance coverage regarding the Property, the Building, the Common Facilities
or any portions thereof, and any other improvements on the Property, except that
this subsection shall not require the Tenant to make any structural changes that
may be required thereby that are generally applicable to the Building as a
whole;

 

7.2.8.
the Tenant and the Tenant’s employees, other agents and Guests shall not bring
or discharge any material or substance (solid, liquid or gaseous) which is a
Hazardous Substance, or conduct any activity, in or on the Property, the
Building, the Common Facilities or the Leased Premises that shall have been
identified:

 

(i)
by the scientific community, or

 

(ii)
by any Federal, state or local statute (including, without limiting the
generality of the foregoing, the Spill Compensation and Control Act (58 N.J.S.A.
§10-23.11 et seq.); the Industrial Site Recovery Act (“ISRA”)(13 N.J.S.A. §1 K-6
et seq.); the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et
seq.) as amended; the Comprehensive Environmental Response Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq.); the Federal Water Pollution
Control Act/Clean Water Act (33 U.S.C. §1251 et seq.); the Clean Water Act (33
U.S.C. §1251 et seq.); the Clean Air Act (42 U.S.C. §7401 et seq.); the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. §5101 et seq.) the Safe Drinking Water Act (42
U.S.C. §300f through §300j) as amended; the Global Warming Response Act, 26
N.J.S.A. §2C-37 et seq.; the Regional Greenhouse Gas Initiative Act, 26 N.J.S.A.
§2C-45 et seq., and the regulations adopted and publications promulgated
pursuant to said laws; and in any revisions or successor codes as toxic or
hazardous to health or to the environment (“Environmental Laws”) As used herein,
“Hazardous Substance” means any material or substance which is toxic, ignitable,
reactive, or corrosive; or which is defined as “hazardous waste”, “extremely
hazardous waste”, “extraordinary hazardous substance” or a “hazardous substance”
by Environmental Laws; or which is an asbestos, polychlorinated biphenyl or a
petroleum product; or which is regulated by Environmental Laws;

 

7.2.9.
the Tenant and the Tenant’s employees, other agents and Guests shall not draw
electricity in the Leased Premises in excess of the rated capacity of the
electrical conductors and safety devices including, without limiting the
generality of the foregoing, circuit breakers and fuses, by which electricity is
distributed to and throughout the Leased Premises and, without the prior written
consent of the Landlord in each instance, shall not connect any fixtures,
appliances or equipment to the electrical distribution system serving the
Building and the Leased Premises other than typical professional office
equipment such as minicomputers, microcomputers, typewriters, copiers, telephone
systems, coffee machines and table top microwave ovens, none of which,
considered individually and in the aggregate, overall and per fused or circuit
breaker protected circuit, shall exceed the above limits;

 
4

--------------------------------------------------------------------------------

 

7.2.10.
on a timely basis the Tenant shall pay directly and promptly to the respective
taxing authorities any taxes (other than Taxes) charged, assessed or levied
exclusively on the Leased Premises or arising exclusively from the Tenant’s use
and occupancy of the Leased Premises; and

 

7.2.11.
the Tenant shall not initiate any appeal or contest of any assessment or
collection of Taxes for any period without, in each instance, the prior written
consent of the Landlord which, without being deemed unreasonable, the Landlord
may withhold if the Building was not 90% occupied by paying tenants throughout
that period or if the Tenant is not joined by tenants of Other Leased Premises
that leased throughout that period, and that are then leasing, at least 80% of
all Other Leased Premises, determined by their gross rentable floor space.

 
8.             Utilities, Services, Maintenance and Repairs.
 
8.1.          The Landlord shall provide or arrange for the provision of:
 

8.1.1.
such maintenance and repair of the Building (except the Leased Premises and
Other Leased Premises); the Common Facilities; and the heating, ventilation and
air conditioning systems (but not including supplemental cooling, whether
supplemental cooling units are found in the Leased Premises or not), any
plumbing systems and the electrical systems in the Building, the Common
Facilities, the Leased Premises and Other Leased Premises as is customarily
provided for first class office buildings in the immediate area;

 

8.1.2.
maintenance and repair of the Leased Premises, except for refinishing walls and
wall treatments, base, ceilings, floor treatments and doors in general from time
to time or for gouges, spots, marks, damage or defacement caused by anyone other
than the Landlord, its employees and other agents, and except for the Tenant’s
furniture, furnishings, equipment and other property;

 

8.1.3.
such garbage removal from the Building and the Common Facilities and such
janitorial services for the Building, the Leased Premises and Other Leased
Premises as is customarily provided for first class office buildings in the
immediate area;

 

8.1.4.
the electricity required for the operation of the Building, the Property and the
Common Facilities during Regular Business Hours and, on a reduced service basis,
during other than Regular Business Hours, and, at all times, the electricity
required for the Leased Premises;

 

8.1.5.
such heat, ventilation and air conditioning (but not including supplemental
cooling, whether supplemental cooling units are found in the Leased Premises or
not) for the Building, the Leased Premises and Other Leased Premises as is
customarily provided for first class office buildings in the immediate area for
the comfortable use of the Building during Regular Business Hours. (Customary
cooling shall be determined without reference to the existence of such
supplemental cooling units.);

 

8.1.6.
water (including heated water) to the Building and, if the appropriate plumbing
has been installed therein, to the Leased Premises;

 
5

--------------------------------------------------------------------------------

 

8.1.7.
sewage disposal for the Building;

 

8.1.8.
passenger elevator service for the Building;

 

8.1.9.
snow clearance from, and sweeping of, Parking Facilities and private access
roads which are part of the Property or the Common Facilities; and

 

8.1.10.
the maintenance of landscaping which is part of the Property or the Common
Facilities.

 
8.2.          Except as specifically set forth in subsection 8.1 of this
Agreement, the Tenant shall maintain and repair the Leased Premises and keep the
Leased Premises in as good condition and repair, reasonable wear and use
excepted, as the Leased Premises are upon the completion of any improvements
contemplated by section 5 of this Agreement.
 
9.             Allocation of the Expense of Utilities, Services, Maintenance,
Repairs and Taxes.
 
9.1.          All Tenant Electric Charges shall be borne by the Tenant. It is
agreed that the Tenant Electric Charges are $1.75 per square foot per year,
subject to the provisions of subsection 10.10 of this Agreement. Landlord may
elect, at its expense, to install a separate electric meter or submeter to
measure the electric consumption in the Leased Premises for  purposes other than
heating, ventilation and air conditioning provided pursuant to subsection 8.1.5
of this Agreement. In such event, all Tenant Electric Charges shall be borne by
the Tenant based upon the meter readings.
 
9.2.          Between the Commencement Date and the end of the No Pass Through
Period, the Tenant’s Share of all Operational Expenses and Taxes incurred during
such period shall be borne by the Landlord.
 
9.3.          Between the day after the end of the No Pass Through Period and
the end of the Term, the Tenant’s Share of Operational Expenses and Taxes
incurred during each annual or shorter period ending on (a) December 31 of each
year and (b) the end of the Term shall be borne as follows:
 

9.3.1.
the Tenant’s Share of: Operational Expenses and Taxes incurred during each such
period of 12 months (or shorter period), up to the amounts of Base Year
Operational Expenses and Base Year Taxes, respectively (or proportional amount
thereof for periods shorter than 12 months), shall be borne by the Landlord; and

 

9.3.2.
the Tenant’s Share of: the amounts by which Operational Expenses and Taxes
incurred during each such period of 12 months (or shorter period) exceed Base
Year Operational Expenses and Base Year Taxes, respectively (or proportional
amount thereof for periods shorter than 12 months) shall be allocated to, and
borne by, the Tenant as more specifically set forth in section 10 of this
Agreement.

 

10.
Computation and Payment of Allocated Expenses of Utilities, Services,
Maintenance, Repairs, Taxes and Capital Expenditures.

 
10.1.          The Tenant shall promptly pay the following additional amounts to
the Landlord at the respective times set forth below:
 

10.1.1.
commencing with the first day after the end of the No Pass Through Period, and
on the first day of each month thereafter during the Term, one-twelfth of the
Tenant’s Share of the amount by which Taxes for the then current calendar year
exceeds Base Year Taxes, computed in accordance with subsection 10.5 of this
Agreement. When Landlord knows of facts which cause a revision of the estimate,
it may serve a revised estimate and, for the balance of the current calendar
year, the estimated payments shall be made accordingly;

 
6

--------------------------------------------------------------------------------

 

10.1.2.
within 20 days of the Landlord’s giving notice to the Tenant after the close of
each calendar year closing during the Term, commencing with the first calendar
year closing after the close of the No Pass Through Period, and after the end of
the Term, the Tenant’s Share of the difference between the Landlord’s previously
projected amount of Taxes for such period and the actual amount of Taxes for
such period, in either case in excess of Base Year Taxes, computed in accordance
with subsection 10.6 of this Agreement (unless such difference is a negative
amount, in which case the Landlord shall credit such difference against any
amounts next due from the Tenant under subsections 10.1.1 and 10.5 of this
Agreement);

 

10.1.3.
commencing with the first day after the end of the No Pass Through Period, and
on the first day of each month thereafter during the Term, one-twelfth of the
Tenant’s Share of the amount by which Operational Expenses for the then current
calendar year exceed Base Year Operational Expenses, computed in accordance with
subsection 10.7 of this Agreement. When Landlord knows of facts which cause a
revision of the estimate, it may serve a revised estimate and, for the balance
of the current calendar year, the estimated payments shall be made accordingly;

 

10.1.4.
within 20 days of the Landlord’s giving notice to the Tenant after the close of
each calendar year closing during the Term, commencing with the first calendar
year closing after the close of the No Pass Through Period, and after the end of
the Term, the Tenant’s Share of the difference between the Landlord’s previously
projected amount of Operational Expenses for such period and the actual amount
of Operational Expenses for such period, in either case in excess of Base Year
Operational Expenses, computed in accordance with subsection 10.8 of this
Agreement (unless such difference is a negative amount, in which case the
Landlord shall credit such difference against any amounts next due from the
Tenant under subsections 10.1.3 and 10.7 of this Agreement);

 

10.1.5.
commencing with the first day of the first month after the Landlord gives any
notice contemplated by subsection 10.9 of this Agreement to the Tenant and
continuing on the first day of each month thereafter until the earlier of (a)
the end of the Term or (b) the last month of the useful life set forth in the
respective notice, one-twelfth of the Tenant’s Share of any Annual Amortized
Capital Expenditure, computed in accordance with subsection 10.9 of this
Agreement;

 

10.1.6.
on the first day of each month during the Term, the monthly Tenant Electric
Charges, set forth in section 9.1 of this Agreement as the same may be revised
in accordance with subsection 10.10 of this Agreement; and

 

10.1.7.
promptly as and when billed therefore by the Landlord, the amount of any expense
which would otherwise fall within the definition of Operational Expenses, but
which is specifically paid or incurred by the Landlord for operation and
maintenance of the Building, the Common Facilities or the Property outside
Regular Business Hours at the specific request of the Tenant or the amount of
any expenditure incurred for maintenance or repair of damage to the Building,
the Common Facilities, the Property, the Leased Premises or the Other Leased
Premises caused directly or indirectly, in whole or in part, by the active or
passive negligence or intentional act of the Tenant or any of its employees,
other agents or Guests.

 
7

--------------------------------------------------------------------------------

 
10.2.          “Operational Expenses” means all expenses paid or incurred by the
Landlord in connection with the Property, the Building, the Common Facilities
and any other improvements on the Property and their operation and maintenance
(other than Taxes (which are separately allocated to the Tenant in accordance
with subsections 10.1.1 and 10.1.2 of this Agreement), Capital Expenditures
(which are separately allocated to the Tenant in accordance with subsection
10.1.5 of this Agreement) and those expenses contemplated by subsections 10.1.6
and 10.1.7 of this Agreement)) including, without limiting the generality of the
foregoing:
 

10.2.1.
Utilities Expenses;

 

10.2.2.
the expense of providing the services, maintenance and repairs contemplated by
subsection 8.1 of this Agreement, whether furnished by the Landlord’s employees
or by independent contractors or other agents;

 

10.2.3.
wages, salaries, fees and other compensation and payments and payroll taxes and
contributions to any social security, unemployment insurance, welfare, pension
or similar fund and payments for other fringe benefits required by law or union
agreement (or, if the employees or any of them are not represented by a union,
then payments for benefits comparable to those generally required by union
agreement in first class office buildings in the immediate area which are
unionized) made to or on behalf of any employees of Landlord performing services
rendered in connection with the operation and maintenance of the Building, the
Common Facilities and the Property, including, without limiting the generality
of the foregoing, elevator operators, elevator starters, window cleaners,
porters, janitors, maids, miscellaneous handymen, watchmen, persons engaged in
patrolling and protecting the Building, the Common Facilities and the Property,
carpenters, engineers, firemen, mechanics, electricians, plumbers, other
tradesmen, other persons engaged in the operation and maintenance of the
Building, Common Facilities and Property, Building superintendent and
assistants, Building manager, and clerical and administrative personnel;

 

10.2.4.
the uniforms of all employees and the cleaning, pressing and repair thereof;

 

10.2.5.
premiums and other charges incurred by Landlord with respect to all insurance
relating to the Building, the Common Facilities and the Property and the
operation and maintenance thereof, including, without limitation: property and
casualty, fire and extended coverage insurance, including windstorm, flood,
hail, explosion, other casualty, riot, rioting attending a strike, civil
commotion, aircraft, vehicle and smoke insurance; public liability insurance;
elevator, boiler and machinery insurance; excess liability coverage insurance;
use and occupancy insurance; workers’ compensation and health, accident,
disability and group life insurance for all employees; casualty rent insurance
and such other insurance with such limits as may, from time to time, be
customary for office buildings or which Landlord may be required to secure by
mortgage lenders;

 

10.2.6.
sales and excise taxes and the like upon any Operational Expenses and Capital
Expenditures;

 

10.2.7.
management fees of any independent managing agent for the Property, the Building
or the Common Facilities; and if there shall be no independent managing agent,
or if the managing agent shall be a person affiliated with the Landlord, the
management fees that would customarily be charged for the management of the
Property, the Building and the Common Facilities by an independent, first class
managing agent in the immediate area;

 

10.2.8.
the cost of replacements for tools, supplies and equipment used in the
operation, service, maintenance, improvement, inspection, repair and alteration
of the Building, the Common Facilities and the Property;

 
8

--------------------------------------------------------------------------------

 

10.2.9.
the cost of repainting or otherwise redecorating any part of the Building or the
Common Facilities;

 

10.2.10.
decorations for the lobbies and other Common Facilities in the Building;

 

10.2.11.
the cost of licenses, permits and similar fees and charges related to operation,
repair and maintenance of the Building, the Property and the Common Facilities;
and

 

10.2.12.
any and all other expenditures of the Landlord in connection with the operation,
alteration, repair or maintenance of the Property, the Common Facilities or the
Building as a first-class office building and facilities in the immediate area
which are properly treated as an expense fully deductible as incurred in
accordance with generally applied real estate accounting practice. In
determining Base Year Operational Expenses, Landlord may adjust any line item
which, when compared to the same line item for the year prior to the Base Year,
has increased at a rate which is more than double the increase in the Index at
the end of the year prior to the Base Year compared to the Index at the end of
the Base Year. In such event, the actual expense incurred for the line item in
the Base Year shall be adjusted to equal the amount incurred for the same line
item for the year prior to the Base Year multiplied by the sum of one plus the
percentage increase in the Index for the one year period.

 
10.3.         “Capital Expenditures” means the following expenditures incurred
or paid by the Landlord in connection with the Property, the Building, the
Common Facilities and any other improvements on the Property:
 

10.3.1.
all costs and expenses incurred by the Landlord in connection with retro-fitting
the entire Building or the Common Facilities, or any portion thereof, to comply
with any change in Federal, state or local statute, rule, regulation, order or
requirement which change takes effect after the original completion of the
Building;

 

10.3.2.
all costs and expenses incurred by the Landlord to replace and improve the
Property, the Building or the Common Facilities or portions thereof for the
purpose of continued operation of the Property, the Building and the Common
Facilities as a first class office complex in the immediate area; and

 

10.3.3.
all costs and expenses incurred by the Landlord in connection with the
installation of any energy, labor or other cost saving device or system on the
Property or in the Building or the Common Facilities.

 
10.4.         Neither “Operational Expenses” nor “Capital Expenditures” shall
include any of the following:
 

10.4.1.
principal or interest on any mortgage indebtedness on the Property, the Building
or any portion thereof;

 

10.4.2.
any capital expenditure, or amortized portion thereof, other than those included
in the definition of Capital Expenditures set forth in subsection 10.3 above;

 

10.4.3.
expenditures for any leasehold improvement which is made in connection with the
preparation of any portion of the Building for occupancy by a new tenant or
which is not made generally to or for the benefit of the Leased Premises and all
Other Leased Premises or generally to the Building or the Common Facilities;

 
9

--------------------------------------------------------------------------------

 
 

10.4.4.
to the extent the Landlord actually receives proceeds of property and casualty
insurance policies on the Building, other improvements on the Property or the
Common Facilities, expenditures for repairs or replacements occasioned by fire
or other casualty to the Building or the Common Facilities;

 

10.4.5.
expenditures for repairs, replacements or rebuilding occasioned by any of the
events contemplated by section 16 of this Agreement;

 

10.4.6.
expenditures for costs, including advertising and leasing commissions, incurred
in connection with efforts to lease portions of the Building and to procure new
tenants for the Building;

 

10.4.7.
expenditures for the salaries and benefits of the executive officers, if any, of
the Landlord; and

 

10.4.8.
depreciation (as that term is used in the accounting sense in the context of
generally applied real estate accounting practice) of the Building, the Common
Facilities and any other improvement on the Property.

 
10.5.        As soon as practicable after the close of the No Pass Through
Period and December 31 of each year thereafter, any portion of which is during
the Term, the Landlord shall furnish the Tenant with a notice setting forth:
 

10.5.1.
Taxes billed, or if a bill has not then been received for the entire period, the
Landlord’s projection of Taxes to be billed, for the then current calendar year;

 

10.5.2.
the amount of Base Year Taxes;

 

10.5.3.
the amount, if any, by which item 10.5.1 above exceeds item 10.5.2 above; and

 

10.5.4.
the Tenant’s Share of item 10.5.3 above.

 
10.6.        As soon as practicable after December 31 of each year during the
Term and after the end of the Term, the Landlord shall furnish the Tenant with a
notice setting forth:
 

10.6.1.
the actual amount of Taxes for the preceding calendar year in excess of Base
Year Taxes (or proportional amount thereof for shorter periods during the Term);

 

10.6.2.
the Landlord’s previously projected amount of Taxes for the preceding calendar
year in excess of Base Year Taxes (or proportional amount thereof for shorter
periods during the Term);

 

10.6.3.
the difference obtained by subtracting item 10.6.2 above from item 10.6.1 above;
and

 

10.6.4.
the Tenant’s Share of item 10.6.3 above.

 
10

--------------------------------------------------------------------------------

 
10.7.        As soon as practicable after the close of the No Pass Through
Period and December 31 of each year thereafter, any portion of which is during
the Term, the Landlord shall furnish the Tenant with a notice setting forth:
 

10.7.1.
the Landlord’s projection of annual Operational Expenses for the current period
(if any portion thereof is during the Term);

 

10.7.2.
the amount of the Base Year Operational Expenses;

 

10.7.3.
the amount, if any, by which item 10.7.1 above exceeds item 10.7.2 above; and

 

10.7.4.
the Tenant’s Share of item 10.7.3 above.

 
10.8.        As soon as practicable after December 31 of each year during the
Term and after the end of the Term, the Landlord shall furnish the Tenant with a
notice setting forth:
 

10.8.1.
the actual amount of Operational Expenses for the preceding calendar year in
excess of Base Year Operational Expenses (or proportional amount thereof for
shorter periods during the Term);

 

10.8.2.
the Landlord’s previously projected amount of Operational Expenses for the
preceding calendar year in excess of Base Year Operational Expenses (or
proportional amount thereof for shorter periods during the Term);

 

10.8.3.
the difference obtained by subtracting item 10.8.2 above from item 10.8.1 above;
and

 

10.8.4.
the Tenant’s Share of item 10.8.3 above.

 
10.9.        As soon as practicable after incurring any Capital Expenditure, the
Landlord shall furnish the Tenant with a notice setting forth:
 

10.9.1.
a description of the Capital Expenditure and the subject thereof;

 

10.9.2.
the date the subject of the respective Capital Expenditure was first placed into
service and the period of useful life selected by the Landlord in connection
with the determination of the Annual Amortized Capital Expenditure;

 

10.9.3.
the amount of the Annual Amortized Capital Expenditure; and

 

10.9.4.
the Tenant’s Share of item 10.9.3 above.

 
10.10.       From time to time after the Commencement Date, the Landlord may
furnish the Tenant with a notice setting forth its estimate of Tenant Electric
Charges per month. Unless the Tenant desires to question the Landlord’s then
most recent estimate of Tenant Electric Charges exclusively in the manner set
forth below, the Landlord’s then most recent estimate shall be binding and shall
continue in effect until any question raised by the Tenant is otherwise resolved
in accordance with this subsection 10.10 of the Agreement. If the Tenant desires
to question the Landlord’s estimate of Tenant Electric Charges, the Tenant shall
give notice to the Landlord of its desire. Upon receipt of the Tenant’s notice,
the Landlord shall obtain, at the Tenant’s expense, a reputable, independent
electrical engineer’s formal written estimate and computation of the Tenant
Electric Charges. The engineer’s estimate and computation of Tenant Electric
Charges shall thereupon control for a 12 month period commencing with the date
as of which it is given effect as to Tenant Electric Charges, and until the
Landlord furnishes the Tenant with a subsequent notice setting forth its
estimate of Tenant Electric Charges per month, except to the extent that the
Landlord may increase them in proportion to increases in Utilities Expenses
during the same period.
 
11

--------------------------------------------------------------------------------

 
10.11.       Within 30 days after the Landlord gives any notice enumerated in
subsections 10.5 through 10.10 of this Agreement, the Tenant or the Tenant’s
authorized agent, upon one week’s prior notice to the Landlord, may inspect the
Landlord’s books and records, as they pertain to the particular expense in
question, at the Landlord’s office regarding the subject of any such notice to
verify the amount(s) and calculation(s) thereof. After payment of the Tenant’s
Share in accordance with the provisions of section 10 of this Agreement, no
further audit shall be conducted with respect to Operational Expenses, Taxes,
Capital Expenditures, Base Year Operational Expenses or Base Year Taxes except
with respect to items which may have been questioned within the 30 day period.
Tenant agrees that no audit will be conducted by an auditor engaged, in whole or
in part, on a contingent fee basis. If an audit is conducted, the Landlord shall
have the right to verify that the provisions of this prohibition have been
satisfied.
 
10.12.       The mere enumeration of an item within the definitions of
Operational Expenses and Capital Expenditures in subsections 10.2 and 10.3 of
this Agreement, respectively, shall not be deemed to create an obligation on the
part of the Landlord to provide such item unless the Landlord is affirmatively
required to provide such item elsewhere in this Agreement. Landlord, at Tenant’s
expense, shall maintain any supplementary facilities which are agreed to be
installed by Landlord for Tenant including, without limitation, supplementary
heating, cooling or ventilation; electronic locking devices; and kitchen
facilities such as faucets, drains, pumps and insta-hot lines.
 
11.            Leasehold Improvements, Fixtures and Trade Fixtures.
 
All leasehold improvements to the Leased Premises, fixtures installed in the
Leased Premises and the blinds and floor treatments or coverings shall be the
property of the Landlord, regardless of when, by which party or at which party’s
cost the item is installed. Movable furniture, furnishings, trade fixtures and
equipment of the Tenant which are in the Leased Premises shall be the property
of the Tenant, except as may otherwise be set forth in section 23 of this
Agreement.
 
12.            Alterations, Improvements and Other Modifications by the Tenant.
 
12.1.         The Tenant shall not make any alterations, improvements or other
modifications to the Leased Premises which effect structural changes in the
Building or any portion thereof, change the functional utility or rental value
of the Leased Premises or, except as may be contemplated by section 5 of this
Agreement prior to the Commencement Date, affect the mechanical, electrical,
plumbing or other systems installed in the Building or the Leased Premises. It
is specifically agreed that no plumbing work of any nature is to be performed by
the Tenant or it’s contractor(s) including that referred to as an add-on tee
installed in the vicinity of the lunch room sink or the building water supply
system or drainage. Specifically, and without limiting the foregoing, no
connection is to be made for water coolers or water supply, coffee makers, water
filters, portable air conditioners, condensate drains or lines.
 
12.2.        The Tenant shall not make any other alterations, improvements or
modifications to the Leased Premises, the Building or the Property or make any
boring in the ceiling, walls or floor of the Leased Premises or the Building
unless the Tenant shall have first:
 

12.2.1.
furnished to the Landlord detailed, New Jersey architect-certified construction
drawings, construction specifications and, if they pertain in any way to the
heating, ventilation and air conditioning, electric, sprinkler, horn/strobes or
other systems of the Building, related engineering design work and
specifications regarding, the proposed alterations, improvements or other
modifications;

 

12.2.2.
not received a notice from the Landlord objecting thereto in any respect within
30 days of the furnishing thereof (which shall not be deemed the Landlord’s
affirmative consent for any purpose);

 
12

--------------------------------------------------------------------------------

 

12.2.3.
obtained any necessary or appropriate building permits or other approvals from
the Municipality and, if such permits or other approvals are conditional,
satisfied all conditions to the satisfaction of the Municipality; and

 

12.2.4.
met, and continued to meet, all the following conditions with regard to any
contractors selected by the Tenant and any subcontractors, including
materialmen, in turn selected by any of them:

 

12.2.4.1.
the Tenant shall have sole responsibility for payment of, and shall pay, such
contractors;

 

12.2.4.2.
the Tenant shall have sole responsibility for coordinating, and shall
coordinate, the work to be supplied or performed by such contractors, both among
themselves and with any contractors selected by the Landlord;

 

12.2.4.3.
the Tenant shall not permit or suffer the filing of any notice of construction
lien claim or other lien or prospective lien by any such contractor or
subcontractor with respect to the Property, the Common Facilities, the Building
or any other improvements on the Property; and if any of the foregoing should be
filed by any such contractor or subcontractor, the Tenant shall forthwith obtain
and file the complete discharge and release thereof or provide such payment
bond(s) from a reputable, financially sound institutional surety as will, in the
opinions of the Landlord, the holders of any mortgage indebtedness on, or other
interest in, the Property, the Building, the Common Facilities or any other
improvements on the Property, or any portions thereof, and their respective
title insurers, be adequate to assure the complete discharge and release
thereof;

 

12.2.4.4.
prior to any such contractor’s entering upon the Property, the Building or the
Leased Premises or commencing work the Tenant shall have delivered to the
Landlord (a) all the Tenant’s certificates of insurance set forth in section 14
of this Agreement, conforming in all respects to the requirements of section 14
of this Agreement, except that the effective dates of all such insurance
policies shall be prior to any such contractor’s entering upon the Property, the
Building or the Leased Premises or commencing work (if any work is scheduled to
begin before the Commencement Date) and (b) similar certificates of insurance
from each of the Tenant’s contractors providing for coverage in equivalent
amounts, together with their respective certificates of workers’ compensation
insurance, employer’s liability insurance and products-completed operations
insurance, the latter providing coverage in at least the amount required for the
Tenant’s comprehensive general public liability and excess insurance;

 

12.2.4.5.
each such contractor shall be a party to collective bargaining agreements with
those unions that are certified as the collective bargaining agents of all
bargaining units of such contractor, of which all such contractor’s workpersons
shall be members in good standing;

 

12.2.4.6.
each such contractor shall perform its work in a good and workpersonlike manner
and shall not interfere with or hinder (i) the Landlord or any other contractor
in any manner, (ii) any building operations or systems, or (iii) any tenant of
Other Leased Premises;

 
13

--------------------------------------------------------------------------------

 

12.2.4.7.
there shall be no labor dispute of any nature whatsoever involving any such
contractor or any workpersons of such contractor or the unions of which they are
members with anyone; and if such a labor dispute exists or comes into existence
the Tenant shall forthwith, at the Tenant’s sole cost and expense, remove all
such contractors and their workpersons from the Building, the Common Facilities
and the Property;

 

12.2.4.8.
in each case, the electrical contractor, the HVAC contractor, the plumbing
contractor and the security contractor engaged by the Tenant must be the same
contractor which is engaged by the Landlord to perform work in the Building; and

 

12.2.4.9.
the Tenant shall have the sole responsibility for the security, cleanliness and
safety of the Leased Premises and all contractors’ materials, equipment and
work, regardless of whether their work is in progress or completed.

 

12.2.4.10.
Landlord’s approval of any or all of the construction drawings and
specifications  shall not constitute an opinion or agreement by Landlord as to
the sufficiency or accuracy of such construction drawings and specifications or
that such construction drawings and specifications comply with Law; nor shall
such approval impose any present or future liability on Landlord or waive any of
Landlord’s rights under this Agreement.

 
12.3.        After the Commencement Date, the Tenant shall not apply any wall
covering (except latex based flat paint) or other treatment to the walls of the
Leased Premises without the prior written consent of the Landlord.
 
13.           Landlord’s Rights of Entry and Access.
 
The Landlord and its authorized agents shall have the following rights of entry
and access to the Leased Premises:
 
13.1.        In case of any emergency or threatened emergency, at any time for
any purpose which the Landlord reasonably believes under such circumstances will
serve to prevent, eliminate or reduce the emergency, or the threat thereof, or
damage or threatened damage to persons and property.
 
13.2.        Upon at least one day’s prior verbal advice to the Tenant, at any
time for the purpose of erecting or constructing improvements, modifications,
alterations and other changes to the Building or any portion thereof, including,
without limiting the generality of the foregoing, the Leased Premises, the
Common Facilities or the Property or for the purpose of repairing, maintaining
or cleaning them, whether for the benefit of the Landlord, the Building, all
tenants of Other Leased Premises in the Building, or one or more tenants of
Other Leased Premises, or others. In connection with any such improvements,
modifications, alterations, other changes, repairs, maintenance or cleaning, the
Landlord may close off such portions of the Property, the Building and the
Common Facilities and interrupt such services as may be necessary to accomplish
such work, without liability to the Tenant therefore and without such closing or
interruption being deemed an eviction or constructive eviction or requiring an
abatement of Rent. However, in accomplishing any such work, the Landlord shall
endeavor not to materially interfere with the Tenant’s use and enjoyment of the
Leased Premises or the conduct of the Tenant’s business and to minimize
interference, inconvenience and annoyance to the Tenant.
 
14

--------------------------------------------------------------------------------

 
13.3.         At all reasonable hours for the purpose of operating, inspecting
or examining the Building, including the Leased Premises, or the Property.
 
13.4.         At any time after the Tenant has vacated the Leased Premises, for
the purpose of preparing the Leased Premises for another tenant or prospective
tenant.
 
13.5.         If practicable by appointment with the Tenant, at all reasonable
hours for the purpose of showing the Building to prospective purchasers,
mortgagees and prospective mortgagees and prospective ground lessees and
lessors.
 
13.6.         If practicable by appointment with the Tenant, at all reasonable
hours during the last nine months of the Term for the purpose of showing the
Leased Premises to prospective tenants thereof.
 
13.7.         The mere enumeration of any right of the Landlord within this
section 13 of the Agreement shall not be deemed to create an obligation on the
part of the Landlord to exercise any such right unless the Landlord is
affirmatively required to exercise such right elsewhere in this Agreement.
 
14.            Liabilities and Insurance Obligations.
 
14.1.         The Tenant shall, at the Tenant’s own expense, purchase before the
Commencement Date, and maintain in full force and effect throughout the Term and
any other period during which the Tenant may have possession of the Leased
Premises, the following types of insurance coverage from financially sound and
reputable insurers, licensed by the State of New Jersey to provide such
insurance and acceptable to the Landlord, in the minimum amounts set forth
below, each of which insurance policies shall be for the benefit of, and shall
name the Landlord, the Landlord’s managing agent and mortgagees and ground
lessors known to the Tenant, if any, of the Building, the Common Facilities, the
Property or any interest therein, their successors and assigns as additional
persons insured, and none of which insurance policies shall contain a
“co-insurance” clause:
 

14.1.1.
commercial general liability insurance (including “broad form and contractual
liability” coverage) and excess (“umbrella”) insurance which, without limiting
the generality of the foregoing, considered together shall insure against such
risks as bodily injury, death and property damage, with a combined single limit
of not less than $3,000,000.00 for each occurrence; and

 

14.1.2.
“all-risks” property insurance covering the Leased Premises in an amount
sufficient, as determined by the Landlord from time to time, to cover the
replacement costs for all Tenant’s alterations, improvements, fixtures and
personal property located in or on the Leased Premises.

 
14.2.        With respect to risks:
 

14.2.1.
as to which this Agreement requires either party to maintain insurance, or

 

14.2.2.
as to which either party is effectively insured and for which risks the other
party may be liable,

 

14.2.3.
the party required to maintain such insurance and the party effectively insured
shall use its best efforts to obtain a clause, if available from the respective
insurer, in each such insurance policy expressly waiving any right of recovery,
by reason of subrogation to such party’s rights or otherwise, the respective
insurer might otherwise have or obtain against the other party, so long as such
a clause can be obtained in the respective insurance policy without additional
premium cost. If such a clause can be obtained in the respective insurance
policy, but only at additional premium cost, such party shall, by notice to the
other party, promptly advise the other party of such fact and the amount of the
additional premium cost. If the other party desires the inclusion of such a
clause in the notifying party’s respective insurance policy, the other party
shall, within 10 days of receipt of the notifying party’s notice, by notice
advise the notifying party of its desire and enclose therewith its check in the
full amount of the additional premium cost; otherwise the notifying party need
not obtain such a clause in the respective insurance.

 
15

--------------------------------------------------------------------------------

 
14.3.        Each party hereby waives any right of recovery against the other
party for any and all damages for property losses and property damages which are
actually insured by either party, but only to the extent:
 

14.3.1.
that the waiver set forth in this subsection 14.3 does not cause or result in
any cancellation of, or diminution in, the insurance coverage otherwise
available under any applicable insurance policy;

 

14.3.2.
of the proceeds of any applicable insurance policy (without adjustment for any
deductible amount set forth therein) actually received by such party for such
respective loss or damages; and

 

14.3.3.
the substance of the clause contemplated by subsection 14.2 of this Agreement is
actually and effectively set forth in the respective insurance policy.

 
The waiver set forth in this subsection 14.3 of the Agreement shall not apply
with respect to liability insurance policies (as opposed to property and
casualty insurance policies).
 
14.4.        The Tenant hereby waives any right of recovery it might otherwise
have against the Landlord for losses and damages caused actively or passively,
in whole or in part, by any of the risks the Tenant is required to insure
against in accordance with subsections 14.1.1 or 14.1.2 of this Agreement,
unless such waiver would cause or result in a cancellation of, or diminution in,
the coverage of the Tenant’s policies of insurance against such risks.
 
14.5.        The Landlord shall have no liability whatsoever to the Tenant or
the Tenant’s employees, other agents or Guests or anyone else for any death,
bodily injury, property loss or other damages suffered by any of them or any of
their property which is not caused directly, exclusively and entirely by the
active gross negligence or intentional misconduct of the Landlord without the
intervention or contribution of any other cause or contributing factor
whatsoever.
 
14.6.        Each policy of insurance required under subsection 14.1 of this
Agreement shall include provisions to the effect that:
 

14.6.1.
no act or omission of the Tenant, its employees, other agents or Guests shall
result in a loss of insurance coverage otherwise available under such policy to
any person required to be named as an additional insured in accordance with
subsection 14.1 of this Agreement; and

 

14.6.2.
the insurance coverage afforded by such policy shall not be diminished,
cancelled, permitted to expire or otherwise terminated for any reason except
upon 30 days’ prior written notice from the insurer to every person required to
be named as an additional insured in accordance with subsection 14.1 of this
Agreement.

 
14.7.        With respect to each type of insurance coverage referred to in
subsection 14.1 of this Agreement, prior to the Commencement Date the Tenant
shall cause its insurer(s) to deliver to the Landlord the certificate(s) of the
insurer(s) setting forth the name and address of the insurer, the name and
address of each additional insured, the type of coverage provided, the limits of
the coverage, any deductible amounts, the effective dates of coverage and that
each policy under which coverage is provided affirmatively includes provisions
to the effect set forth in subsection 14.6 of this Agreement. In the event any
of such certificates indicates a coverage termination date earlier than the end
of the Term or the end of any other period during which the Tenant may have
possession of the Leased Premises, no later than 10 days before any such
coverage termination date, the Tenant shall deliver to the Landlord respective,
equivalent, new certificate(s) of the insurer(s).
 
16

--------------------------------------------------------------------------------

 
15.           Casualty Damage to Building or Leased Premises.
 
15.1.        In the event of any damage to the Building or any portion thereof
by fire or other casualty, with the result that the Leased Premises are rendered
unusable, in whole or in part, then, unless the Building is destroyed or so
damaged that the Landlord does not intend to rebuild the same, the Landlord
shall, within 30 business days of the casualty, determine the period of time
required to restore the Building and the Leased Premises (but not including the
improvements constructed or installed prior to the Term or during the Term in
excess of the original allowance for the same).
 

15.1.1.
If, in Landlord’s opinion, the restoration described above will take more than
180 days then Landlord may elect to cancel this Agreement effective as of the
date of casualty. Notice of the Landlord’s election shall be served upon the
Tenant within the 30 business day period described above.

 

15.1.2.
If, in Landlord’s opinion, the restoration described above will take 180 days or
less, then Landlord shall not cancel this Agreement and must restore the
Building and the Leased Premises as aforesaid. In either of such events, the
Landlord shall cause restoration to proceed diligently and expediently to the
extent the Landlord has received proceeds of any property, casualty or liability
insurance on the damaged portions (or would have received such proceeds had it
obtained such coverage).

 
15.2.        Rent shall abate from the date of the casualty until:
 

15.2.1.
such time as the Leased Premises are again fully usable and be reduced during
such period by the amount which bears the same proportion to the Rent otherwise
payable during such period as the gross rentable floor space of the Leased
Premises which are rendered unusable bears to the gross rentable floor space of
the Leased Premises. The restoration of the improvements constructed or
installed prior to the Term or during the Term in excess of the original
allowance for the same shall be the Tenant’s responsibility. Tenant shall make
reasonable, good faith efforts to integrate the restoration which is its
responsibility with the work which is being performed by Landlord. To the extent
that is not feasible, Tenant shall be allowed an additional, reasonable interval
to complete its work, not to exceed sixty days and Rent shall abate during the
interval required for such restoration. The Landlord shall cooperate with Tenant
to integrate the restoration of such improvements during the reconstruction
period; or

 

15.2.2.
this Agreement is canceled pursuant to the provisions of subsections 15.1.

 
15.3.        If, in the Landlord’s opinion, the restoration described above will
take more than 180 days and the Landlord makes the election to cancel set forth
in subsection 15.1 above then Landlord, in such event, may proceed with
restoration (or non-restoration) in any manner it chooses, without any liability
to Tenant.
 
15.4.        The Tenant shall promptly advise the Landlord by the quickest means
of communication of the occurrence of any casualty damage to the Building or the
Leased Premises of which the Tenant becomes aware.
 
17

--------------------------------------------------------------------------------

 
16.           Condemnation.
 
If the Leased Premises, or any portion thereof, or the Building or the Common
Facilities, or any substantial portion of any of the foregoing, shall be
acquired for any public or quasi-public use or purpose by statute, right of
eminent domain or private sale in lieu thereof, with the result the Tenant
cannot use and occupy the Leased Premises for the purpose set forth in
subsection 7.1 of this Agreement, this Agreement shall terminate and the Tenant
hereby waives any claim against the Landlord, the condemning authority or other
person acquiring same for anything of value, tangible or intangible, including,
without limiting the generality of the foregoing, the putative value of any
leasehold interest or loss of the use of same, except for any right the Tenant
might have to make a claim, independent of, and without reference to or having
any effect on, any award or claim of the Landlord, against the condemning
authority or other acquiring party regarding the value of the Tenant’s installed
trade fixtures and other installed equipment which are not removable from the
Leased Premises or for ordinary and necessary moving expenses occasioned
thereby.
 
17.           Assignment or Subletting by Tenant.
 
17.1.        Except as may be specifically set forth in this section 17 of the
Agreement, the Tenant shall not:
 

17.1.1.
assign, or purport to assign, this Agreement or any of the Tenant’s rights
hereunder;

 

17.1.2.
sublet, or purport to sublet, the Leased Premises or any portion thereof;

 

17.1.3.
license, or purport to license, the use or occupancy of the Leased Premises or
any portion thereof;

 

17.1.4.
otherwise transfer, or attempt to transfer any interest including, without
limiting the generality of the foregoing, a mortgage, pledge or security
interest, in this Agreement, the Leased Premises or the right to the use and
occupancy of the Leased Premises; or

 

17.1.5.
indirectly accomplish, or permit or suffer the accomplishment of, any of the
foregoing by merger or consolidation with another entity, by acquisition or
disposition of assets or liabilities outside the ordinary course of the Tenant’s
business or by acquisition or disposition, by the Tenant’s equity owners or
subordinated creditors, of any of their respective interests in the Tenant.

 
17.2.        The Tenant shall not assign this Agreement or any of the Tenant’s
rights hereunder or sublet the Leased Premises or any portion thereof without
first giving three months’ prior notice to the Landlord of its desire to assign
or sublet and requesting the Landlord’s consent and without first receiving the
Landlord’s prior written consent. The notice shall be accompanied by an
agreement by Tenant to reimburse Landlord for the reasonable expenses incurred
in connection with the review of the proposed assignment or sublease and the
documentation related thereto. The Tenant’s notice to the Landlord also shall
include:
 

17.2.1.
the full name, address and telephone number of the proposed assignee or
sublessee;

 

17.2.2.
a description of the type(s) of business in which the proposed assignee or
sublessee is engaged and proposes to engage;

 

17.2.3.
a description of the precise use to which the proposed assignee or sublessee
intends to put the Leased Premises or portion thereof;

 

17.2.4.
the proposed assignee’s or subtenant’s most recent quarterly and annual
financial statements prepared in accordance with generally accepted accounting
principles and any other evidence of financial position and responsibility that
the Tenant or proposed assignee or sublessee may desire to submit;

 
18

--------------------------------------------------------------------------------

 

17.2.5.
by diagram and measurement of the actual square feet of floor space, the precise
portion of the Leased Premises proposed to be subject to the assignment of this
Agreement or to be sublet;

 

17.2.6.
a complete, accurate and detailed description of the terms of the proposed
assignment or sublease including, without limiting the generality of the
foregoing, all consideration paid or given, or proposed to be paid or to be
given, by the proposed assignee, sublessee or other person to the Tenant and the
respective times of payment or delivery; and

 

17.2.7.
any other information reasonably requested by the Landlord.

 
17.3.        By the expiration of the notice period contemplated by subsection
17.2 of this Agreement, the Landlord, in its sole discretion, shall take one of
the following actions by notice to the Tenant:
 

17.3.1.
grant consent on the terms and conditions set forth in subsection 17.4 of this
Agreement and such other reasonable terms and conditions set forth in the
Landlord’s notice;

 

17.3.2.
refuse to grant consent for any of the reasons set forth in subsection 17.5 of
this Agreement or for any other reasonable reason set forth in the Landlord’s
notice; or

 

17.3.3.
elect to terminate the Term as of (a) the end of the third full month after the
Tenant has given notice of the Tenant’s desire to assign or sublet or (b) the
proposed effective date of the proposed assignment or sublease.

 
17.4.        The Landlord’s consent to the Tenant’s proposed assignment or
sublease, if granted under subsection 17.3.1 of this Agreement, shall be subject
to all the following terms and conditions (and to any other terms and conditions
permitted by that subsection):
 

17.4.1.
any proposed assignee or sublessee shall, by document executed and delivered
forthwith to the Landlord, agree to be bound by all the obligations of the
Tenant set forth in this Agreement;

 

17.4.2.
the Tenant shall remain liable under this Agreement, jointly and severally with
any proposed assignee or sublessee, for the timely performance of all
obligations of the Tenant set forth in this Agreement;

 

17.4.3.
the Tenant shall forthwith deliver to the Landlord manually executed copies of
all documents regarding the proposed assignment or sublease and a written,
accurate and complete description, manually executed both by the Tenant and the
proposed assignee or sublessee, of any other agreement, arrangement or
understanding between them regarding the same;

 

17.4.4.
with respect to any consideration or other thing of value received or to be
received by the Tenant in connection with any such assignment or sublease (other
than those payable in equal monthly installments each month during the proposed
term of any such assignment or sublease), the Tenant shall pay to the Landlord
one-half of any such amount and one-half of the fair market value of any other
thing of value within 10 days of receipt of same;

 
19

--------------------------------------------------------------------------------

 

17.4.5.
with respect to any amount payable to the Tenant in equal monthly installments
each month during the proposed term of any such assignment or sublease in
connection with such assignment or sublease, which amount is in excess of the
amount which bears the same ratio to the monthly installment of Rent due from
the Tenant as the usable floor space of the Leased Premises subject to the
assignment or sublease bears to the usable floor space of the entire Leased
Premises, the Tenant shall pay one-half of such excess to the Landlord together
with the Tenant’s monthly installment of Rent;

 

17.4.6.
the proposed use of the Leased Premises is the same as that permitted under
subsection 7.1 of this Agreement; and

 

17.4.7.
Tenant shall reimburse Landlord for the reasonable expenses incurred in
connection with the review of the proposed assignment or sublease and the
documentation related thereto.

 
17.5.        The Landlord’s refusal to grant consent under subsection 17.3.2 of
this Agreement shall not be deemed an unreasonable withholding of consent if
based upon any of the following reasons (or any other reason permitted by that
subsection):
 

17.5.1.
the Landlord desires to take one of the other actions enumerated in subsection
17.3 of this Agreement;

 

17.5.2.
there is already another assignee, sublessee or licensee of all or a portion of
the Leased Premises;

 

17.5.3.
the proposed sublessee or assignee, or any of their affiliates, is an existing
tenant in the Building; or

 

17.5.4.
the proposed sublease is for a term of less than one year;

 

17.5.5.
the proposed sublease is for a term which would expire after the Term;

 

17.5.6.
less than one year remains in the Term as of the proposed effective date of the
proposed assignment or sublease;

 

17.5.7.
the general reputation, financial position or ability or type of business of, or
the anticipated use of the Leased Premises by, the proposed assignee or proposed
sublessee is unsatisfactory to the Landlord or is inconsistent with those of
tenants of Other Leased Premises or inconsistent with any commitment made by the
Landlord to any such other tenant;

 

17.5.8.
the proposed consideration to be paid to the Tenant during any period of 12
months is less than the amount of the Market Rental Rate divided by the gross
rentable floor space of the Leased Premises and multiplied by that portion of
the gross rentable floor space of the Leased Premises proposed to be subject to
the proposed assignment or sublease;

 

17.5.9.
the gross rentable floor space of the portion of the Leased Premises proposed to
be sublet is less than one-third of the gross rentable floor space of the Leased
Premises; or

 

17.5.10.
Tenant has advertised or listed the space for subleasing or assignment at a rate
which is less than the rate being quoted by Landlord for other available space
in the Building.

 
18.           Signs, Displays and Advertising.
 
18.1.        The Tenant shall have one sign identifying the Landlord’s assigned
number for the Leased Premises at the principal entrance to the Leased Premises.
The Tenant may identify itself in or on each of: the signs at the principal
entrance to the Leased Premises, the Building directory and the directory, if
any, on the floor of the Building on which the Leased Premises is located. All
such signs, and the method and materials used in mounting and dismounting them,
shall be in accordance with the Landlord’s specifications. All such signs shall
be provided and mounted by the Landlord at the Landlord’s expense, except that
the Tenant shall bear any expense of identifying itself on the sign at the
principal entrance to the Leased Premises.
 
20

--------------------------------------------------------------------------------

 
18.2.         No other sign, advertisement, fixture or display shall be used by
the Tenant on the Property or in the Building or the Common Facilities. Any
signs other than those specifically permitted under subsection 18.1 of this
Agreement shall be removed promptly by the Tenant or by the Landlord at the
Tenant’s expense.
 
19.           Quiet Enjoyment.
 
The Landlord is the owner of the Building, the Property and the Common
Facilities located on the Property. The Landlord has the right and authority to
enter into and execute and deliver this Agreement with the Tenant. So long as an
Event of Default shall not have occurred, the Tenant shall and may peaceably and
quietly have, hold and enjoy the Leased Premises during the Term in accordance
with this Agreement.
 
20.           Relocation.
 
At any time and from time to time during the Term, on at least 30 days’ prior
notice to the Tenant, the Landlord shall have the right to move the Tenant out
of the Leased Premises and into premises having comparable size to the Leased
Premises located in the Building or in any other comparable building located in
the immediate area for the duration of the Term. Comparable size shall mean
premises which have floor space which is not more than 100 square feet smaller
than the Leased Premises, or larger. In the event the Landlord exercises this
right of relocation, the Landlord shall decorate the new premises similarly to
the Leased Premises and remove, relocate and reinstall the Tenant’s furniture,
trade fixtures, furnishings and equipment, all at the sole cost and expense of
the Landlord. When the substitute new premises are ready, the Tenant shall
surrender the Leased Premises. Following any such relocation, this Agreement
shall continue in full force and effect except for the description of the Leased
Premises, the Building and the Property which, upon completion of such
relocation, shall be deemed amended to describe the substitute new premises,
building and property, respectively, to which the Tenant shall have been
relocated in accordance with this section 20 of the Agreement.
 
21.           Surrender.
 
21.1.        Upon expiration or other termination of the Term, or at any other
time at which the Landlord, by virtue of any provision of this Agreement or
otherwise has the right to re-enter and re-take possession of the Leased
Premises, the Tenant shall surrender possession of the Leased Premises; remove
from the Leased Premises all property owned by the Tenant or anyone else other
than the Landlord; remove from the Leased Premises any alterations, improvements
or other modifications to the Leased Premises that the Landlord may request by
notice; make any repairs required by such removal; clean the Leased Premises;
leave the Leased Premises in as good order and condition as it was upon the
completion of any improvements contemplated by section 5 of this Agreement,
ordinary wear and use excepted; return all copies of all keys and passes to the
Leased Premises, the Common Facilities and the Building to the Landlord (or
Tenant shall bear the cost of securing replacements); and receive the Landlord’s
written acceptance of the Tenant’s surrender. The Landlord shall not be deemed
to have accepted the Tenant’s surrender of the Leased Premises unless and until
the Landlord shall have executed and delivered the Landlord’s written acceptance
of surrender to the Tenant, which shall not be unreasonably withheld or delayed.
 
21

--------------------------------------------------------------------------------

 
21.2.        Within five (5) business days after the expiration or sooner
termination of the Term, Landlord may elect (“Election Right”) by written notice
to Tenant to:
 

21.2.1
Retain any or all wiring, cables and similar installations appurtenant thereto
installed by Tenant in the risers, ceilings, plenums and electrical closets of
the Building (the “Wiring”);

 

21.2.2
Remove any or all such Wiring and restore the Leased Premises and the Building
to the condition existing prior to the installation of the Wiring (“Wire
Restoration Work”). Landlord shall perform such Wire Restoration Work at
Tenant’s sole cost and expense; or

 

21.2.3
Require Tenant to perform the Wire Restoration Work at Tenant’s sole cost and
expense. In such event, Tenant shall submit the contract for the Wire
Restoration Work to Landlord for Landlord’s prior approval.

 
21.3.        The provisions of this Clause shall survive the expiration or
sooner termination of this Agreement.
 
21.4.        In the event Landlord elects to retain the Wiring pursuant to
subsection 21.2.1 of this Agreement, Tenant covenants that:
 

21.4.1.
Tenant shall be the sole owner of such Wiring, that Tenant shall have good right
to surrender such Wiring, and that such Wiring shall be free of all liens and
encumbrances; and

 

21.4.2
All Wiring shall be left in good condition, working order, properly labeled and
terminated at each end and in each telecommunications/electrical closet and
junction box, and in safe condition.

 
21.5.        Notwithstanding anything to the contrary in section 29, Landlord
may retain Tenant’s Security Deposit after the expiration or sooner termination
of this Agreement until the earliest of the following events:
 

21.5.1.
Landlord elects to retain the Wiring pursuant to subsection 21.2.1 of this
Agreement;

 

21.5.2.
Landlord elects to perform the Wiring Restoration Work pursuant to subsection
21.2.2 of this Agreement and the Wiring Restoration Work is complete and Tenant
has fully reimbursed Landlord for all costs related thereto; or

 

21.5.2.
Landlord elects to require the Tenant to perform the Wiring Restoration Work
pursuant to subsection 21.2.3 of this Agreement and the Wiring Restoration Work
is complete and Tenant has paid for all costs related thereto;

 

21.5.3.
In the event Tenant fails or refuses to pay all costs of the Wiring Restoration
Work within ten (10) business days of Tenant’s receipt of Landlord’s notice
requesting Tenant’s reimbursement for or payment of such costs, Landlord may
apply all or any portion of Tenant’s Security Deposit toward the payment of such
unpaid costs relative to the Wiring Restoration Work.

 

21.5.4.
The retention or application of such Security Deposit by Landlord pursuant to
this section 21 does not constitute a limitation on or waiver of Landlord’s
right to pursue any other or further remedies at law or in equity.

 
22.           Events of Default.
 
The occurrence of any of the following events shall constitute an Event of
Default under this Agreement:
 
22.1.        the Tenant’s failure to pay any installment of Basic Rent or any
amount of Additional Rent within five (5) days of the date when it is first due
provided that if such payment is not paid when it is first due more than twice
in any twelve month period then, thereafter, Tenant’s failure to pay Rent when
it is first due;
 
22

--------------------------------------------------------------------------------

 
22.2.       the Tenant’s failure to perform any of its obligations under this
Agreement if such failure has caused, or may cause, loss or damage that cannot
promptly be cured by subsequent act of the Tenant;
 
22.3.       the Tenant’s failure to complete performance of any of the Tenant’s
obligations under this Agreement (other than those contemplated by subsections
22.1 and 22.2 of this Agreement) within 10 days after the Landlord shall have
given notice to the Tenant specifying which of the Tenant’s obligations has not
been performed and in what respects, unless completion of performance within
such period of 10 days is not possible using diligence and expedience, then
within a reasonable time of the Landlord’s notice so long as the Tenant shall
have commenced substantial performance within the first three days of such
period of 10 days and shall have continued to provide substantial performance,
diligently and expediently, through to completion of performance;
 
22.4.        the discovery that any representation made by the Tenant in this
Agreement shall have been inaccurate or incomplete in any material respect
either on the date it was made or the date as of which it was made;
 
22.5.        the sale, transfer or other disposition of any interest of the
Tenant in the Leased Premises by way of execution or other legal process;
 
22.6.        with the exception of those of the following events to which
section 365 of the Bankruptcy Code shall apply in the context of an office lease
(in which case subsection 22.7 of this Agreement shall apply):
 

22.6.1.
the Tenant’s becoming a “debtor,” as that term is defined in section 101 of the
Bankruptcy Code;

 

22.6.2.
any time when either the value of the Tenant’s liabilities exceed the value of
the Tenant’s assets or the Tenant is unable to pay its obligations as and when
they respectively become due in the ordinary course of business;

 

22.6.3.
the appointment of a receiver or trustee of the Tenant’s property or affairs; or

 

22.6.4.
the Tenant’s making an assignment for the benefit of, or an arrangement with or
among, creditors or filing a petition in insolvency or for reorganization or for
the appointment of a receiver;

 
22.7.        in the event of the occurrence of any of the events enumerated in
subsection 22.6 of this Agreement to which section 365 of the Bankruptcy Code
shall apply in the context of an office lease, the earlier of the bankruptcy
trustee’s rejection or deemed rejection (as those terms are used in section 365
of the Bankruptcy Code) of this Agreement; or
 
22.8.        the Tenant’s abandoning the Leased Premises before expiration of
the Term without the prior written consent of the Landlord.
 
23.            Rights and Remedies.
 
23.1         Upon the occurrence of an Event of Default the Landlord shall have
all the following rights and remedies:
 

23.1.1.
to elect to terminate the Term by giving notice of such election, and the
effective date thereof, to the Tenant and to receive Termination Damages;

 
23

--------------------------------------------------------------------------------

 

23.1.2.
to elect to re-enter and re-take possession of the Leased Premises, without
thereby terminating the Term, by giving notice of such election, and the
effective date thereof, to the Tenant and to receive Re-Leasing Damages;

 

23.1.3.
if the Tenant remains in possession of the Leased Premises after the Tenant’s
obligation to surrender the Leased Premises shall have arisen, to remove the
Tenant and the Tenant’s and any others’ possessions from the Leased Premises by
any of the following means without any liability to the Tenant therefore, any
such liability to the Tenant therefore which might otherwise arise being hereby
waived by the Tenant: legal proceedings (summary or otherwise), writ of
dispossession and any other means and to receive Holdover Damages and, except in
the circumstances contemplated by section 20 of this Agreement, to receive all
expenses incurred in removing the Tenant and the Tenant’s and any others’
possessions from the Leased Premises, and of storing such possessions if the
Landlord so elects;

 

23.1.4.
to be awarded specific performance, temporary restraints and preliminary and
permanent injunctive relief regarding Events of Default where the Landlord’s
rights and remedies at law may be inadequate, without the necessity of proving
actual damages or the inadequacy of the rights and remedies at law;

 

23.1.5.
to receive all expenses incurred in securing, preserving, maintaining and
operating the Leased Premises during any period of vacancy, in making repairs to
the Leased Premises, in preparing the Leased Premises for re-leasing and in
re-leasing the Leased Premises including, without limiting the generality of the
foregoing, any brokerage commissions;

 

23.1.6.
to receive all legal expenses, including without limiting the generality of the
foregoing, attorneys’ fees incurred in connection with pursuing any of the
Landlord’s rights and remedies, including indemnification rights and remedies;

 

23.1.7.
if the Landlord, in its sole discretion, elects to perform any obligation of the
Tenant under this Agreement (other than the obligation to pay Rent) which the
Tenant has not timely performed, to receive all expenses incurred in so doing;

 

23.1.8.
to elect to pursue any legal or equitable right and remedy available to the
Landlord under this Agreement or otherwise; and

 

23.1.9.
to elect any combination, or any sequential combination of any of the rights and
remedies set forth in subsection 23.1 of this Agreement.

 
23.2.        In the event the Landlord elects the right and remedy set forth in
subsection 23.1.1 of this Agreement, Termination Damages shall be equal to the
amount which, at the time of actual payment thereof to the Landlord, is the sum
of:
 

23.2.1.
all accrued but unpaid Rent;

 

23.2.2.
the present value (calculated using the most recently available (at the time of
calculation) published weekly average yield on United States Treasury securities
having maturities comparable to the balance of the then remaining Term) of the
sum of all payments of Rent remaining due (at the time of calculation) until the
date the Term would have expired (had there been no election to terminate it
earlier) and it shall be assumed for purposes of such calculations that (i) the
amount of future Additional Rent due per year under this Agreement will be equal
to the average Additional Rent per month due during the 12 full calendar months
immediately preceding the date of any such calculation, increasing annually at a
rate of eight percent compounded, (ii) if any calculation is made before the
first anniversary of the end of the No Pass Through Period, the average
Additional Rent due for any month after the end of the No Pass Through Period
will be equal to nine percent of the sum of the Base Year Operational Expenses,
Base Year Taxes and Tenant Electric Charges (considered on an annual basis),
(iii) if any calculation is made before the beginning of the Base Year, the sum
of Base Year Taxes and Base Year Operational Expenses shall be assumed to be
$7.50 per gross rentable square foot and (iv) if any calculation is made before
the end of the Base Year, Base Year Taxes and Base Year Operational Expenses may
be extrapolated based on the year to date experience of the Landlord);

 
24

--------------------------------------------------------------------------------

 

23.2.3.
the Landlord’s reasonably estimated cost of demolishing any leasehold
improvements to the Leased Premises;

 

23.2.4.
the total amount of free rent waived in connection with the making of this
Agreement; and

 

23.2.5.
that amount, which as of the occurrence of the Event of Default, bears the same
ratio to the costs, if any, incurred by the Landlord (and not paid by the
Tenant) in building out the Leased Premises in accordance with section 5 of this
Agreement as the number of months remaining in the Term (immediately before the
occurrence of the Event of Default) bears to the number of months in the entire
Term (immediately before the occurrence of the Event of Default).

 
23.3.        In the event the Landlord elects the right and remedy set forth in
subsection 23.1.2 of this Agreement, Re-Leasing Damages shall be equal to the
Rent less any rent actually and timely received by the Landlord from any lessee
of the Leased Premises or any portion thereof, payable at the respective times
that Rent is payable under the Agreement plus the cost, if any, to the Landlord
of building out or otherwise preparing the Leased Premises for, and leasing the
Leased Premises to, any such lessee.
 
23.4.        In the event the Landlord elects the right and remedy set forth in
subsection 23.1.3 of this Agreement, Holdover Damages shall mean damages at the
rate per month or part thereof equal to the greater of: (a) one and one-half
times one-twelfth of the then Market Rental Rate plus all Additional Rent as set
forth in this Agreement or (b) double the average amount of all payments of Rent
due under this Agreement during each of the last 12 full calendar months prior
to the Landlord’s so electing or, in the event the Term shall have terminated by
expiration under subsection 24.1.1 of this Agreement, the last full 12 calendar
months of the Term, in either case payable in full on the first day of each
holdover month or part thereof.
 
23.5.        In connection with any summary proceeding to dispossess and remove
the Tenant from the Leased Premises under subsection 23.1.3 of this Agreement,
the Tenant hereby waives:
 

23.5.1.
any notices for delivery of possession thereof, of termination, of demand for
removal therefrom, of the cause therefore, to cease, to quit and all other
notices that might otherwise be required pursuant to 2A N.J.S.A. 18-53 et seq.;

 

23.5.2.
any right the Tenant might otherwise have to cause a termination of the action
or proceeding by paying to the Landlord or into court or otherwise any Rent in
arrears;

 

23.5.3.
any right the Tenant might otherwise have to a period of waiting between
issuance of any warrant in execution of any judgment for possession obtained by
the Landlord and the execution thereof;

 

23.5.4.
any right the Tenant might otherwise have to transfer or remove such proceeding
from the court (or the particular division or part of the court) or other forum
in which it shall have been instituted by the Landlord to another court,
division or part;

 
25

--------------------------------------------------------------------------------

 
 

23.5.5.
any right the Tenant might otherwise have to redeem the Tenant’s former
leasehold interest between the entry of any judgment and the execution of any
warrant issued in connection therewith by paying to the Landlord or into Court
or otherwise any Rent in arrears; and

 

23.5.6.
any right the Tenant might otherwise have to appeal any judgment awarding
possession of the Leased Premises to the Landlord.

 
23.6.        The enumeration of rights and remedies in this section 23 of the
Agreement is not intended to be exhaustive or exclusive of any rights and
remedies which might otherwise be available to the Landlord, or to force an
election of one or more rights and remedies to the exclusion of others,
concurrently, consecutively or sequentially. On the contrary, each right and
remedy enumerated in this section 23 of the Agreement is intended to be
cumulative with each other right and remedy enumerated in this section 23 of the
Agreement and with each other right and remedy that might otherwise be available
to the Landlord; and the selection of one or more of such rights and remedies at
any time shall not be deemed to prevent resort to one or more others of such
rights and remedies at the same time or a subsequent time, even with regard to
the same occurrence sought to be remedied.
 
23.7.        In view of the relatively free right to sublet and assign, and for
other reasons, it is expressly understood and agreed that the Landlord shall
have no duty to mitigate damages. In the event the Landlord elects the right and
remedy set forth in subsection 23.1.2 of this Agreement, Re-Leasing Damages
shall be equal to the Rent less any rent actually and timely received by the
Landlord from any lessee of the Leased Premises or any portion thereof, payable
at the respective times that Rent is payable under the Agreement plus the cost,
if any, to the Landlord of building out or otherwise preparing the Leased
Premises for, and leasing the Leased Premises to, any such lessee. The Landlord
may relet some or all of the Leased Premises but shall have no duty to do so.
The Tenant shall retain its rights to sublet or assign the Leased Premises, or
portions thereof, pursuant to section 17 of this Lease except to the extent that
the Landlord shall have already relet the same which shall abrogate the Tenant’s
rights, pro tanto.
 
23.8.        If (i) an Event of Default has occurred and the Tenant moves out,
whether Landlord has terminated or otherwise, or (ii) if Tenant is dispossessed,
and, in either of such events, fails to remove any property, machinery,
equipment and fixtures or other property prior to such default, dispossess or
removal, then and in that event, the said property, machinery, equipment and
fixtures or other property shall be deemed, at the option of the Landlord, to be
abandoned; or in lieu thereof, at the Landlord’s option, the Landlord may remove
such property and charge the reasonable cost and expense of removal, storage and
disposal to the Tenant, together with an additional twenty one (21%) percent of
such costs for Landlord’s overhead and profit, which total costs shall be deemed
to be additional rent hereunder. The Tenant shall be liable for any damage which
it causes in the removal of said property from the Leased Premises. No notice is
required that Landlord has deemed the property abandoned if the property remains
in the Leased Premises after Tenant moves out. This provision shall survive the
termination or expiration of the Lease.
 
24.           Termination of the Term.
 
24.1.        The Term shall terminate upon the earliest of the following events
to occur:
 

24.1.1.
expiration of the Term;

 

24.1.2.
in connection with a transaction contemplated by section 16 of this Agreement,
the later of (a) the vesting of the acquiring party’s right to possession or (b)
the Tenant’s vacating the Leased Premises;

 
26

--------------------------------------------------------------------------------

 

24.1.3.
under the circumstances contemplated by subsection 15.1 of this Agreement, upon
the Tenant’s giving prompt notice of the failure of the Landlord to give, on a
timely basis, the notice contemplated by subsection 15.1.2 of this Agreement and
that the Tenant desires termination of the Term (which termination shall be
effective as of the date of the subject casualty with respect to those portions
of the Leased Premises rendered untenantable and as of the date of the Tenant’s
giving notice with respect to those portions of the Leased Premises which were
not rendered untenantable);

 

24.1.4.
under the circumstances contemplated by subsection 15.1 of this Agreement, upon
the expiration of 45 additional days (without the Landlord’s completion of
restoration in the interim) after the Tenant shall have given prompt notice that
the Landlord has not restored the Leased Premises on a timely basis and that the
Tenant desires termination of the Term (which termination shall be effective as
of the date of the subject casualty with respect to those portions of the Leased
Premises rendered untenantable and as of the date of the Tenant’s giving notice
with respect to those portions of the Leased Premises which were not rendered
untenantable);

 

24.1.5.
the effective date of any election by the Landlord under subsection 17.3.3 of
this Agreement in response to the Tenant’s notice of the Tenant’s desire to
assign this Agreement or to sublet all or a portion of the Leased Premises; or

 

24.1.6.
the effective date of any election by the Landlord to terminate the Term under
subsection 23.1.1 of this Agreement.

 
24.2.        No termination of the Term shall have the effect of releasing the
Tenant from any obligation or liability theretofore or thereby incurred and,
until the Tenant shall have surrendered the Leased Premises in accordance with
section 21 of this Agreement, from any obligation or liability thereafter
incurred.
 
25.           Mortgage and Underlying Lease Priority.
 
This Agreement and the estate, interest and rights hereby created for the
benefit of the Tenant are, and shall always be, subordinate to any mortgage
(other than a mortgage created by the Tenant or a sale, transfer or other
disposition by the Tenant in the nature of a security interest in violation of
subsections 17.1.4 and 22.5, respectively, of this Agreement) already or
afterwards placed on the Property, the Common Facilities, the Building or any
estate or interest therein including, without limiting the generality of the
foregoing, any new mortgage or any mortgage extension, renewal, modification,
consolidation, replacement, supplement or substitution. This Agreement and the
estate, interest and rights hereby created for the benefit of the Tenant are,
and shall always be, subordinate to any ground lease already or afterwards made
with regard to the Property, the Common Facilities, the Building or any estate
or interest therein including, without limiting the generality of the foregoing,
any new ground lease or any ground lease extension, renewal, modification,
consolidation, replacement, supplement or substitution. The provisions of this
section 25 of the Agreement shall be self-effecting; and no further instrument
shall be necessary to effect any such subordination. Nevertheless, the Tenant
hereby consents that any mortgagee or mortgagee’s successor in interest may, at
any time and from time to time, by notice to the Tenant, subordinate its
mortgage to the estate and interest created by this Agreement; and upon the
giving of such notice, the subject mortgage shall be deemed subordinate to the
estate and interest created by this Agreement regardless of the respective times
of execution or delivery of either or of recording the subject mortgage.
 
26.           Transfer by Landlord.
 
26.1.        The Landlord shall have the right at any time and from time to time
to sell, transfer, lease or otherwise dispose of the Property, the Common
Facilities or the Building or any of the Landlord’s interests therein, or to
assign this Agreement or any of the Landlord’s rights thereunder.
 
27

--------------------------------------------------------------------------------

 
26.2.        Upon giving notice of the occurrence of any transaction
contemplated by subsection 26.1 of this Agreement, the Landlord shall thereby be
relieved of any obligation that might otherwise exist under this Agreement with
respect to periods subsequent to the effective date of any such transaction. If,
in connection with any transaction contemplated by subsection 26.1 of this
Agreement the Landlord transfers, or makes allowance for, any Security Deposit
of the Tenant and gives notice of that fact to the Tenant, the Landlord shall
thereby be relieved of any further obligation to the Tenant with regard to any
such Security Deposit; and the Tenant shall look solely to the transferee with
respect to any such Security Deposit.
 
26.3.        In the event of the occurrence of any transaction contemplated by
subsection 26.1 of this Agreement the Tenant, upon written request therefore
from the transferee, shall attorn to and become the tenant of such transferee
upon the terms and conditions set forth in this Agreement.
 
26.4         Notwithstanding anything to the contrary that may be set forth in
subsections 26.1, 26.2 and 26.3 of this Agreement, in the event any mortgage
contemplated by section 25 of this Agreement is enforced by the respective
mortgagee pursuant to remedies provided in the mortgage or otherwise provided by
law or equity and any person succeeds to the interest of the Landlord as a
result of, or in connection with, any such enforcement, the Tenant shall, upon
the request of such successor in interest, automatically attorn to and become
the Tenant of such successor in interest without any change in the terms or
provisions of this Agreement, except that such successor in interest shall not
be bound by: (a) any payment of Basic Rent or Additional Rent (exclusive of
prepayments in the nature of a Security Deposit) for more than one month in
advance or (b) any amendment or other modification of this Agreement which was
made without the consent of such mortgagee or such successor in interest; and,
upon the request of such successor in interest, the Tenant shall execute,
acknowledge and deliver any instrument(s) confirming such attornment.
 
26.5.        If this Agreement and the estate, interest and rights hereby
created for the benefit of the Tenant are ever subject and subordinate to any
ground lease contemplated by section 25 of this Agreement:
 

26.5.1.
upon the expiration or earlier termination of the term of any such ground lease
before the termination of the Term under this Agreement, the Tenant shall attorn
to, and become the Tenant of, the lessor under any such ground lease and
recognize such lessor as the Landlord under this Agreement for the balance of
the Term; and

 

26.5.2.
such expiration or earlier termination of the term of any such ground lease
shall have no effect on the Term under this Agreement.

 
27.           Indemnification.
 
27.1.        The Tenant shall, and hereby does, indemnify the Landlord against
any and all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses including, without limiting the generality of the foregoing,
expenses of investigation, defense and enforcement thereof or of the obligation
set forth in this section 27 of the Agreement including, without limiting the
generality of the foregoing, attorneys’ fees, imposed on or incurred by the
Landlord in connection with any of the following matters which occurs during the
Term:
 

27.1.1.
any matter, cause or thing arising out of the use, occupancy, control or
management of the Leased Premises or any portion thereof which is not caused
directly, exclusively and entirely by the Landlord’s active gross negligence or
intentional act without the intervention of any other cause or contributing
factor whatsoever;

 

27.1.2.
any negligence or intentional act on the part of the Tenant or any of its
employees, other agents or Guests;

 
28

--------------------------------------------------------------------------------

 

27.1.3.
any accident, injury or damage to any person or property occurring in or about
the Leased Premises which is not caused directly, exclusively and entirely by
the Landlord’s active gross negligence or intentional act without the
intervention of any other cause or contributing factor whatsoever;

 

27.1.4.
any representation made by the Tenant in this Agreement shall have been
inaccurate or incomplete in any material respect either on the date it was made
or the date as of which it was made;

 

27.1.5.
the imposition of any mechanic’s, materialman’s or other lien on the Property,
the Common Facilities, the Building, the Leased Premises or any portion of any
of the foregoing, or the filing of any notice of intention to obtain any such
lien, in connection with any alteration, improvement or other modification of
the Leased Premises made or authorized by the Tenant (which indemnification
obligation shall be deemed to include the Tenant’s obligations set forth in
subsection 12.2.4.3 of this Agreement); or

 

27.1.6.
any failure on the part of the Tenant to perform or comply with any obligation
of the Tenant set forth in this Agreement.

 
27.2.        Payment of indemnification claims by the Tenant to the Landlord
shall be due upon the Landlord’s giving notice thereof to the Tenant.
 
27.3.        The Landlord shall promptly give notice of any claim asserted, or
action or proceeding commenced, against it as to which it intends to claim
indemnification from the Tenant and, upon notice from the Tenant so requesting,
shall forward to the Tenant copies of all claim or litigation documents received
by it. Upon receipt of such notice the Tenant may, by notice to the Landlord,
participate therein and, to the extent it may desire, assume the defense thereof
through independent counsel selected by the Tenant and reasonably satisfactory
to the Landlord. The Landlord shall not be bound by any compromise or settlement
of any such claim, action or proceeding without its prior written consent.
 
28.           Parties’ Liability.
 
28.1.        None of the following occurrences shall constitute a breach of this
Agreement by the Landlord, a termination of the Term, an active or constructive
eviction or an occurrence requiring an abatement of Rent:
 

28.1.1.
the inability of the Landlord to provide any utility or service to be provided
by the Landlord, as described in section 8 of this Agreement which is due to
causes beyond the Landlord’s control, or to necessary or advisable improvements,
maintenance, repairs or emergency, so long as the Landlord uses reasonable
efforts and diligence under the circumstances to restore the interrupted service
or utility;

 

28.1.2.
any improvement, modification, alteration or other change made to the Property,
the Building or the Common Facilities by the Landlord consistently with the
Landlord’s obligations set forth in subsection 13.2 of this Agreement; and

 

28.1.3.
any change in any Federal, state or local law or ordinance.

 
28.2.        Except for the commencement, duration or termination of the Term
(other than under the circumstances contemplated by subsection 15.1 of this
Agreement), the Tenant’s obligation to make timely payments of Rent, the
Tenant’s obligation to maintain certain insurance coverage in effect, the
Tenant’s failure to perform any of its other obligations under this Agreement if
such failure has caused loss or damage that cannot promptly be cured by
subsequent act of the Tenant and the period within which any Option to Renew or
any other type of option or optional right exercisable by the Tenant must be
exercised, any period of time during which the Landlord or the Tenant is
prevented from performing any of its respective obligations under this Agreement
because of fire, any other casualty or catastrophe, strikes, lockouts, civil
commotion, acts of God or the public enemy, governmental prohibitions or
preemptions, embargoes or inability to obtain labor or material due to shortage,
governmental regulation or prohibition, shall be added to the time when such
performance is otherwise required under this Agreement.
 
29

--------------------------------------------------------------------------------

 
28.3.        Landlord shall not be liable for any loss suffered or incurred by
Tenant, or any interruption of or injury to its business or property by reason
of the use of the Grand Master Key or electronic card key access by Landlord or
its representatives. In the event the Landlord is an individual, an entity,
partnership, joint venture, association or a participant in a joint tenancy or
tenancy in common, neither the Landlord, nor any of its officers, directors,
shareholders, partners, venturers, members and joint owners shall have any
personal liability or obligation under or in connection with this Agreement or
the Tenant’s use and occupancy of the Leased Premises; but recourse shall be
limited exclusively to the Landlord’s interest in the Building.
 
28.4.        If Landlord shall be unable to give possession of the Leased
Premises on the Target Date for any reason whatsoever, Landlord shall not be
subject to any liability for such failure. Under such circumstances, the rent
reserved and covenanted to be paid herein shall not commence until the
possession of the Leased Premises is given.
 
28.5.        If, at any time during the Term, the payment or collection of any
Rent otherwise due under this Agreement shall be limited, frozen or otherwise
subjected to a moratorium by applicable law, and such limitation, freeze or
other moratorium shall subsequently be lifted, whether before or after the
termination of the Term, such aggregate amount of Rent as shall not have been
paid or collected during the Term on account of any such limitation, freeze or
other moratorium, shall thereupon be due and payable at once. There shall be
added to the maximum period of any otherwise applicable statute of limitation
the entire period during which any such limitation, freeze or other moratorium
shall have been in effect.
 
28.6.        If this Agreement is executed by more than one person as Tenant,
their liability under this Agreement and in connection with the use and
occupancy of the Leased Premises shall be joint and several.
 
28.7         In the event any rate of interest, or other charge in the nature of
interest, calculated as set forth in this Agreement would lead to the imposition
of a rate of interest in excess of the maximum rate permitted by applicable
usury law, only the maximum rate permitted shall be charged and collected.
 
28.8.        The rule of construction that any ambiguities that may be contained
in any contract shall be construed against the party drafting the contract shall
be inapplicable in construing this Agreement.
 
29.           Security Deposit.
 
29.1.        The Tenant shall pay to the Landlord upon execution and delivery of
this Agreement the sum of $20,816.25 as a security deposit to be held by the
Landlord as security for the Tenant’s performance of all the Tenant’s
obligations under this Agreement (the “Security Deposit”). The Landlord may
commingle the Security Deposit with its general funds. Any interest earned on
the Security Deposit shall belong to the Landlord. The Tenant shall not encumber
the Security Deposit. The Landlord, in its sole discretion, may apply the
Security Deposit to cure any Event of Default under this Agreement. If any such
application is made, upon notice by the Landlord to the Tenant, the Tenant shall
promptly replace the amount so applied. If there has been no Event of Default,
within 30 days after termination of the Term the Landlord shall return the
entire balance of the Security Deposit to the Tenant, subject to the provisions
of subsection 21.5 of this Agreement. The Tenant will not look to any
foreclosing mortgagee of the Property, the Building, the Common Facilities or
any interest therein for such return of the balance of the Security Deposit,
unless the mortgagee has expressly assumed the Landlord’s obligations under this
Agreement or has actually received the balance of the Security Deposit.
 
30

--------------------------------------------------------------------------------

 
29.2.        If Tenant requests Landlord to execute a lien waiver in favor of
any lender, Landlord shall only do so if (i) the lender is an institutional
lender; (ii) the form of the lien waiver is satisfactory to Landlord; (iii)
Tenant agrees to reimburse Landlord for the reasonable expenses incurred in
connection with the review of the proposed lien waiver and the documentation
related thereto; and (iv) Tenant increases the security deposit by an amount
which is sufficient to mitigate the negative economic impact of the granting of
such lien waiver.
 
30.           Representations.
 
The Tenant hereby represents and warrants that:
 
30.1.        its North American Industrial Classification (NAICS) code is 424210
and it will promptly give notice of any change therein during the Term to the
Landlord;
 
30.2.        no broker or other agent has shown the Leased Premises or the
Building to the Tenant, or brought either to the Tenant’s attention, except 
(the “Broker”), whose entire commission therefore is set forth in a separate
document and which commission the Tenant understands will be paid by the
Landlord directly to the person named;
 
30.3.        the execution and delivery of, the consummation of the transactions
contemplated by and the performance of all its obligations under, this Agreement
by the Tenant have been duly and validly authorized by its general partners, to
the extent required by their partnership agreement and applicable law, if the
Tenant is a partnership; or, if the Tenant is a limited liability company, by
its members, to the extent required by their operating agreement and applicable
law; or, if the Tenant is a corporation, by its board of directors and, if
necessary, by its stockholders at meetings duly called and held on proper notice
for that purpose at which there were respective quorums present and voting
throughout; and no other approval, partnership, corporate, governmental or
otherwise, is required to authorize any of the foregoing or to give effect to
the Tenant’s execution and delivery of this Agreement;
 
30.4.        the execution and delivery of, the consummation of the transactions
contemplated by and the performance of all its obligations under, this Agreement
by the Tenant will not result in a breach or violation of, or constitute a
default under, the provisions of any statute, charter, certificate of
incorporation or bylaws, partnership agreement or operating agreement of the
Tenant or any affiliate of the Tenant, as presently in effect, or any indenture,
mortgage, lease, deed of trust, other agreement, instrument, franchise, permit,
license, decree, order, notice, judgment, rule or order to or of which the
Tenant or any affiliate of the Tenant is a party, a subject or a recipient or by
which the Tenant, any affiliate of the Tenant or any of their respective
properties and other assets is bound; and
 
30.5.        it is not a Specially Designated National or a Blocked Person as
those terms are defined in the rules of the Office of Foreign Assets Control nor
a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
31.           Reservation in Favor of Tenant.
 
Neither the Landlord’s forwarding a copy of this document to any prospective
tenant nor any other act on the part of the Landlord prior to execution and
delivery of this Agreement by the Landlord shall give rise to any implication
that any prospective tenant has a reservation, an option to lease or an
outstanding offer to lease any premises.
 
31

--------------------------------------------------------------------------------

 
32.           Tenant’s Certificates and Mortgagee Notice Requirements.
 
32.1.        Promptly upon request of the Landlord at any time or from time to
time, but in no event more than five days after the Landlord’s respective
request, the Tenant shall execute, acknowledge and deliver to the Landlord or
its designee an estoppel or other certificate, satisfactory in form and
substance to the Landlord and any of its mortgagees, ground lessors or lessees
or transferees or prospective mortgagees, ground lessors or lessees or
transferees, with respect to any of or all the following matters:
 

32.1.1.
whether this Agreement is then in full force and effect;

 

32.1.2.
whether this Agreement has not been amended, modified, superseded, canceled,
repudiated or revoked;

 

32.1.3.
whether the Landlord has satisfactorily completed all construction work, if any,
required of the Landlord or contractors selected and retained by the Landlord in
connection with readying the Leased Premises for occupancy by the Tenant in
accordance with section 5 of this Agreement;

 

32.1.4.
whether the Tenant is then in actual possession of the Leased Premises;

 

32.1.5.
whether the Tenant then has no defenses or counterclaims under this Agreement or
otherwise against the Landlord or with respect to the Leased Premises;

 

32.1.6.
whether Landlord is not then in breach of this Agreement in any respect;

 

32.1.7.
whether the Tenant then has knowledge of any assignment of this Agreement, the
pledging or granting of any security interest in this Agreement or in Rent due
and to become due under this Agreement;

 

32.1.8.
whether Rent is not then accruing under this Agreement in accordance with its
terms;

 

32.1.9.
whether any Rent is not then in arrears;

 

32.1.10.
whether Rent due or to become due under this Agreement has not been prepaid by
more than one month;

 

32.1.11.
if the response to any of the foregoing matters is in the negative, a
specification of all the precise reasons that necessitated the negative response
in each instance; and

 

32.1.12.
any other matter reasonably requested by the Landlord or any of its mortgagees,
ground lessors or lessees or transferees or prospective mortgagees, ground
lessors or lessees or transferees, including, without limiting the generality of
the foregoing, such information as the Landlord may request for purposes of
assuring compliance with ISRA, as it may be amended, and any other applicable
Federal, state or local statute, ordinance, rule, regulation or order concerned
with environmental matters.

 
32

--------------------------------------------------------------------------------

 
32.2.        If, in connection with the Landlord’s or a prospective transferee’s
obtaining financing or refinancing of the Property, the Building, the Common
Facilities, any portion thereof or any interest therein, the Landlord or a
prospective lender shall so request, the Tenant shall furnish to the requesting
party within 15 days of the request:
 

32.2.1.
its written consent to any requested modifications of this Agreement provided
that, in each such instance, the requested modification does not increase the
Rent otherwise due or, in the reasonable judgment of the Tenant, otherwise
materially increase the obligations of the Tenant under this Agreement or
materially adversely affect the Tenant’s leasehold interest created hereby or
the Tenant’s use and enjoyment of the Leased Premises (except in the
circumstances contemplated by section 16 of this Agreement); and

 

32.2.2.
summary financial information regarding its financial position as of the close
of its most recently completed fiscal year and its most recently completed
interim fiscal period and regarding its results of operations for the periods
then ended and comparable year earlier periods, certified by Tenant’s chief
financial officer to be a complete, accurate and fair presentation of the
summary financial information purporting to be set forth therein.

 
32.3.        If the Landlord or any of its mortgagees gives notice to the Tenant
of any of their respective names and addresses from time to time, the Tenant
shall give notice to each such mortgagee of any notice of breach or default
previously or afterwards given by the Tenant to the Landlord under this
Agreement and provide in such notice that if the Landlord has not cured such
breach or default within any permissible cure period then such mortgagee shall
have the greater of (a) an additional period of 30 days or (b) if such default
cannot practically be cured within such period, such additional period as is
reasonable under the circumstances, within which to cure such default. Upon
request of the Landlord at any time or from time to time, the Tenant shall
execute, acknowledge and deliver to the Landlord or its designee an
acknowledgment of receipt of any such notice, an acknowledgment of receipt of
any notice of assignment of this Agreement or rights hereunder by the Landlord
to any of its mortgagees and the Tenant’s agreement to the foregoing effect on
the respective forms, if any, furnished by the Landlord or the respective
mortgagees.
 
32.4.        At least (i) 90 days prior to the termination of the Term and (ii)
30 days prior to any relocation of the Tenant from the Leased Premises (as
constituted on the Commencement Date), the Tenant shall obtain from the New
Jersey Department of Environmental Protection (“NJDEP”), and deliver to the
Landlord, (a) the Department’s approval of the Tenant’s negative declaration or
clean-up plan, or (b) a final remediation document (an “FRD”) as defined in the
Site Remediation Reform Act (58 N.J.S.A. §10C-1 et seq.)(the “SRR Act”),
containing a covenant not to sue (whether express or by operation of law),
together with copies of all documents furnished to NJDEP in connection with
obtaining such certificate or approval. In no event shall compliance be
permitted to be achieved by Tenant by the use of engineering or institutional
controls. The requirements of this subsection 32.4 shall not apply if during the
term no occupant’s NAICS code was in a covered classification and no use was
made of the Leased Premises which requires compliance with the requirements of
ISRA.
 
32.5.        In the event compliance with ISRA is required and evidence of
compliance with ISRA is not delivered to the Landlord prior to expiration or
earlier termination of the Term, Tenant shall be liable for all costs and
expenses incurred by Landlord in enforcing Tenant’s obligations hereunder until
such time as evidence of compliance with ISRA has been delivered to the
Landlord, and together with any costs and expenses, including legal and
environmental consultant fees incurred by Landlord in enforcing Tenant's
obligations under subsection 7.2.8 and subsection 32.4 of this Agreement. After
the Term, Tenant shall nevertheless be obligated to comply with its obligations
hereunder. Evidence of compliance, as used herein, shall mean securing an
approved “negative declaration” issued by the NJDEP or the filing of an “FRD”.
Evidence of compliance shall be delivered to the Landlord, together with copies
of all submissions made to, and received from, the NJDEP, including all
environmental reports, test results and other supporting documentation. In
addition, if a release is caused or permitted by Tenant’s representatives during
the Term then, after end of the Term, and because of the difficulty which the
Landlord may experience in re-letting the Leased Premises, the Tenant shall
remain liable for the payment of the annual rent in effect in the last month of
the Term, prorated on a monthly basis (the “Post-Term Rent”). The Post-Term Rent
shall no longer be due when and if (a) the only remaining requirement is purely
administrative action on the part of the NJDEP, or (b) an FRD is filed with the
NJDEP by a Licensed Site Remediation Professional (an “LSRP”), as defined in the
SRR Act, or from and after the commencement date of a lease of the Leased
Premises to a third party. Additionally, if Tenant fails to commence the process
required by subsection 32.4 of this Agreement at least 90 days prior to the
expiration of the Term then the Post-Term Rent shall be equal to 150% of the
annual rent in effect in the last month of the Term, prorated on a monthly
basis. Such Post-Term Rent shall no longer be due when (a) the only remaining
requirement is purely administrative action on the part of the NJDEP, or (b) an
FRD is filed with the NJDEP by an LSRP, or (c) from and after the commencement
date of a lease of the Leased Premises to a third party.
 
33

--------------------------------------------------------------------------------

 
33.           Waiver of Jury Trial and Arbitration.
 
The parties hereby waive any right they might otherwise have to a trial by jury
in connection with any dispute arising out of or in connection with this
Agreement or the use and occupancy of the Leased Premises; and they hereby
consent to arbitration of any such dispute in Somerset County, New Jersey, in
accordance with the rules for commercial arbitration of the American Arbitration
Association or successor organization, except that the Landlord, in its sole
discretion, may, with respect to any dispute involving either (i) the Landlord’s
right to re-enter and re-take possession of the Leased Premises or (ii) the
determination of money damages following the occurrence of an Event of Default
under this Agreement, elect to pursue any of or all its rights in any court of
competent jurisdiction. Judgment upon any arbitration award may be entered in
any court of competent jurisdiction.
 
34.           Severability.
 
In the event that any provision of this Agreement, or the application of any
provision in any instance, shall be conclusively determined by a court of
competent jurisdiction to be illegal, invalid or otherwise unenforceable, such
determination shall not affect the validity or enforceability of the balance of
this Agreement.
 
35.           Notices.
 
All notices contemplated by, permitted or required by this Agreement shall be in
writing. All notices required by this Agreement shall be personally delivered or
forwarded by recognized overnight carrier or by certified mail-return receipt
requested, addressed to the intended party at its address first set forth above
or, in the case of notices to the Tenant during the Term or any other period
during which the Tenant shall be in possession of the Leased Premises, at the
Leased Premises. All notices required under this Agreement shall be deemed given
(i) upon delivery by overnight carrier; (ii) upon deposit, properly addressed
and postage prepaid, in a postal depository if delivery is by certified mail; or
(iii) upon personal delivery to the intended party, regardless of whether
delivery shall be refused. Either party, by a notice served in accordance with
the foregoing provisions, may change the address to which notices shall be sent.
Notices given by an attorney for a party shall be deemed to be notices given by
the party.
 
36.           Captions.
 
Captions have been inserted at the beginning of each section of this Agreement
for convenience of reference only and such captions shall not affect the
construction or interpretation of any such section of this Agreement.
 
37.           Counterparts.
 
This Agreement may be executed in more than one counterpart, each of which shall
constitute an original of this Agreement but all of which, taken together, shall
constitute one and the same Agreement. Any signature page to any counterpart may
be detached from the original counterpart to which it was attached, and then
attached to another counterpart that is identical to the original counterpart,
without impairing the legal effect of the signatures thereon.
 
34

--------------------------------------------------------------------------------

 
38.           Applicable Law.
 
This Agreement and the obligations of the parties hereunder shall be governed by
and construed in accordance with the laws of the State of New Jersey.
 
39.           Exclusive Benefit.
 
Except as may be otherwise specifically set forth in this Agreement, this
Agreement is made exclusively for the benefit of the parties hereto and their
permitted assignees and no one else shall be entitled to any right, remedy or
claim by reason of any provision of this Agreement.
 
40.           Successors.
 
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns.
 
41.           Amendments.
 
This Agreement contains the entire agreement of the parties hereto, subsumes all
prior discussions and negotiations and, except as may otherwise be specifically
set forth in this Agreement, this Agreement may not be amended or otherwise
modified except by a writing signed by all the parties to this Agreement.
 
42.           Waiver.
 
Except as may otherwise be specifically set forth in this Agreement, the failure
of any party at any time or times to require performance of any provision of
this Agreement shall in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of the breach of any term,
covenant, representation or warranty set forth in this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach, or
as a waiver of any other condition or of the breach of any other term, covenant,
representation or warranty set forth in this Agreement. The Landlord’s
acceptance of, or endorsement on, any partial payment of Rent or any late
payment of Rent from the Tenant shall not operate as a waiver of the Landlord’s
right to the balance of the Rent due on a timely basis regardless of any writing
to the contrary on, or accompanying, the Tenant’s partial payment or the
Landlord’s putative acquiescence therein.
 
43.           Course of Performance.
 
No course of dealing or performance by the parties, or any of them, shall be
admissible for the purpose of obtaining an interpretation or construction of
this Agreement at variance with the express language of the Agreement itself.
 
(The signatures are set forth on the following page.)
 
35

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
 
LANDLORD:
S/K 520 ASSOCIATES
By:          S/K 520 Corp.
 
By: /s/ Jonathan Kushner
Jonathan Kushner, Vice President


TENANT:
FOAMIX PHARMACEUTICALS INC.
 
By: /s/ David Damzalski
David Damzalski, Chief Executive Officer

 
 
36

--------------------------------------------------------------------------------

 
EXHIBIT A - LEASED PREMISES FLOOR SPACE DIAGRAM
 
37

--------------------------------------------------------------------------------

 
EXHIBIT B - PROPERTY DESCRIPTION
 
BEGINNING at a point on the southerly sideline of U.S. Highway 22 (being a
260.00 foot wide right-of-way), and said point being also the northeasterly
property corner now or formerly of St. Bernard’s Church; thence
 

(1)
along said southerly sideline of U.S. Highway 22 South 60 degrees 05’ 00” E
350.00 feet; thence

 

(2)
making a new property line through lands of George Halama S 04 degrees 07’ 37” W
777.68 feet; thence

 

(3)
making another new property line through lands of said George Halama, and along
properties now or formerly of David A. and Eunice Jenkins, Joseph and Victoria
Datchko, Mary and Thomas M. Richards, and Alfred and Mamie Mancini  S 88 degrees
15’ 28” E 1034.99 feet to a point on the westerly sideline of Country Club Road;
thence

 

(4)
along said westerly sideline S 08 degrees 19’ 58” E 25.39 feet; thence

 

(5)
along the property lines now or formerly of the Raritan Valley Country Club and
of the St. Bernard’s Cemetery N 88 degrees 15’ 28” W 1223.40 feet; thence

 

(6)
along the property line of said St. Bernard’s Church N 03 degrees 42’ 11” W
971.65 feet to the said southerly sideline of U.S. Highway 22, and the point and
place of BEGINNING.

 
38

--------------------------------------------------------------------------------

 
EXHIBIT C - WORK LETTER
 
The work to be performed by Landlord, if any, is set forth in Section 5 of this
Agreement.
 
39

--------------------------------------------------------------------------------

 
EXHIBIT D - BUILDING RULES AND REGULATIONS
 
The following are the Building Rules and Regulations adopted in accordance with
subsection 7.2.3 of the Agreement of which this exhibit is a part; and the
Tenant and the Tenant’s employees, other agents and Guests shall comply with
these Building Rules and Regulations:
 
1.          The sidewalks, driveways, entrances, passages, courts, lobby,
esplanade areas, plazas, elevators, vestibules, stairways, corridors, halls and
other Common Facilities shall not be obstructed or encumbered or used for any
purpose other than ingress and egress to and from the Leased Premises. Landlord,
in its discretion, may tow any vehicle left in the Common Facilities overnight.
The Tenant shall not permit or suffer any of its employees, other agents or
Guests to congregate in any of the said areas. No door mat of any kind
whatsoever shall be placed or left in any public hall or outside any entry door
of the Leased Premises.
 
2.          No awnings or other projections shall be attached to the outside
walls of the Building. No curtains, drapes, blinds, shades or screens shall be
attached to, hung in or used in connection with any window or door of the Leased
Premises without the prior written consent of Landlord. If such consent is
given, such curtains, drapes, blinds, shades or screens shall be of a quality,
type, design and color, and attached in the manner, approved by Landlord.
 
3.          Except as otherwise specifically provided in subsection 18.1 of the
Agreement, no sign, insignia, advertisement, object, notice or other lettering
shall be exhibited, inscribed, painted or affixed so as to be visible from
outside the Leased Premises or the Building. In the event of the violation of
the foregoing by the Tenant, the Landlord may remove same without any liability
and may charge the expense incurred in such removal to the Tenant.
 
4.          The sashes, doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed and no bottles, parcels or other
articles shall be placed on the window sills.
 
5.          No showcase or other articles shall be placed in front of or affixed
to any part of the Building or the Common Facilities.
 
6.          The lavatories, water and wash closets and other plumbing fixtures
shall not be used for any purposes other than those for which they were designed
and constructed, and no sweepings, rubbish, rags, acids or other substances
shall be thrown or deposited therein. All damages resulting from any misuse
thereof shall be repaired at the expense of the Tenant that permitted or
suffered the violation hereof by the Tenant, the Tenant’s employees, other
agents or Guests.
 
7.          The Tenant shall not mark, paint, drill into or in any way deface
any part of the Leased Premises, the Building, the Common Facilities or the
Property. No boring, cutting or stringing of wires shall be permitted, except
with the prior written consent of the Landlord, and as the Landlord may direct.
Linoleum and other resilient floor coverings shall be laid so that the same
shall not come in direct contact with the floor of the Leased Premises; and if
linoleum or other resilient floor coverings are desired, an interlining of
builder’s deadening felt shall be first affixed to the floor by a paste or other
material that is, and will remain, soluble in water. The use of cement or other
adhesive material that either is not, or will not remain, soluble in water is
prohibited.
 
8.          Tenant shall not park more than one car per two hundred fifty square
feet of gross rentable space in the Leased Premises. Parking is provided
exclusively for the Tenant, its servants, agents, employees, licensees and
Guests during Regular Business Hours. Overnight, over weekend and over holiday
period parking is not permitted under any circumstances. In addition the parking
lot is for the non-commercial, non-business use of the tenants of the Building
and their servants, agents, employees, licensees and Guests, and any other
activity such as cleaning, washing, maintenance or repair of any vehicle at any
time is prohibited. The Tenant agrees that parking, where not reserved, is on a
first-come first served basis and that the Landlord accepts no respon-sibility
for any damages to any vehicles parked on the Property however caused, including
damages caused by third parties. No bicycles, vehicles, animals, reptiles, fish
or birds of any kind shall be brought into or kept in or about the Leased
Premises.
 
40

--------------------------------------------------------------------------------

 
9.            No noise including, without limiting the generality of the
foregoing, music or the playing of musical instruments, recordings, radio or
television which, in the reasonable judgment of Landlord, might disturb tenants
of Other Leased Premises shall be made or permitted by the Tenant. Nothing shall
be done or permitted in the Leased Premises by the Tenant which would impair or
interfere with the use or enjoyment of Other Leased Premises by any tenant
thereof. Nothing shall be thrown out of the doors, windows or skylights or down
the passageways of the Building.
 
10.          The Tenant shall not manufacture any commodity, or prepare or
dispense any foods or beverages, tobacco, flowers or other commodities or
articles without the prior written consent of the Landlord.
 
11.          The Building has a Grand Master Key which enables the Landlord and
its agents, employees and contractors to enter the Leased Premises. Tenant entry
locks and additional locks and bolts of any kind which are not be operable by
the Grand Master Key for the Building shall not be installed in any of the doors
or windows, nor shall any changes be made in any locks or the mechanisms thereof
which shall make such locks inoperable by the Grand Master Key. If Tenant fails
to comply with these restrictions, any cost incurred by Landlord in changing
locks, securing new or additional keys, passes or duplicates or for other
services of a locksmith shall be borne by Tenant. Duplicates of keys and passes
distributed to the Tenant by the Landlord shall not be made. Additional keys for
the Leased Premises and any lavatories (where applicable) shall be procured only
from Landlord who may make a reasonable charge therefore.
 
Where so equipped, the Building also may have electronic card key access which
consists of an electronically readable key and a reader at or near the entry
and/or rear doors. Tenant will be issued two (2) card keys and may purchase
additional keys from the Landlord at a cost of $17.50 per key. Only the Landlord
may supply keys to the electronic card readers. The Tenant shall maintain an
updated, current list of authorized key holders and provide a copy of the list
to Landlord. Tenant shall co-operate with Landlord when inquiry is made as to
the current list of authorized key holders. Any requests for changes,
alterations, deletions or substitutions of existing keys shall be done in
writing, by fax or by e-mail to the Landlord. Landlord will edit its master list
and remove access rights for any key holders whose authorization is terminated
or whose keys are unaccounted for within ten (10) business days of receipt of
notification. Tenant shall promptly notify Landlord of the theft, loss or
disappearance of any key or the termination of authorization for any key holder.
If the key is not returned to Landlord, Tenant shall bear the current cost for
the replacement thereof.
 
Where applicable, a mailbox and two (2) mail box keys are supplied to the mail
boxes outside the Building. Although the boxes and keys are the property of the
Landlord, the Landlord is not responsible for the arrangement of delivery of
mail or the contents of the box once the keys have been delivered to the Tenant.
The Tenant is advised that the local postmaster retains a master key for the
box. Tenant may purchase additional keys from the Landlord at a cost of $17.50
per key.
 
12.          All deliveries and removals, and the carrying in or out of any
safes, freight, furniture, packages, boxes, crates or any other object or matter
of any description shall take place during such hours, in such manner and in
such elevators and passageways as the Landlord may determine from time to time.
The Landlord reserves the right to inspect all objects and matter being brought
into the Building or the Common Facilities and to exclude from the Building and
the Common Facilities all objects and matter that violates any of these Building
Rules and Regulations or that are contraband. The Landlord may (but shall not be
obligated to) require any person leaving the Building or the Common Facilities
with any package or object or matter from the Leased Premises to establish his
authority from the Tenant to do so. The establishment and enforcement of such a
requirement shall not impose any responsibility on the Landlord for the
protection of the Tenant against the removal of property from the Leased
Premises. The Landlord shall not be liable to the Tenant for damages or loss
arising from the admission, exclusion or ejection of any person to or from the
Leased Premises or the Building or the Common Facilities under this rule.
 
41

--------------------------------------------------------------------------------

 
13.          The Tenant shall not place any object in any portion of the
Building that is in excess of the safe carrying or designed load capacity of the
structure.
 
14.          The Landlord shall have the right to prohibit any advertising or
display of any identifying sign by the Tenant which in the Landlord’s judgment
tends to impair the reputation of the Building or its desirability; and, on
written notice from the Landlord, the Tenant shall refrain from or discontinue
such advertising or display of such identifying sign.
 
15.          The Landlord reserves the right to exclude from the Building and
the Common Facilities during hours other than Regular Business Hours all persons
who do not present a pass thereto signed by both the Landlord and the Tenant.
All persons entering or leaving the Building or the Common Facilities during
hours other than Regular Business may be required to sign a register. The
Landlord will furnish passes to persons for whom the Tenant requests same in
writing. The establishment and enforcement of such a requirement shall not
impose any responsibility on the Landlord for the protection of the Tenant
against unauthorized entry of persons.
 
16.          The Tenant, before closing and leaving the Leased Premises at any
time shall see that all lights and appliances generating heat (other than the
heating system) are turned off. All entrance doors to the Leased Premises shall
be left locked by the Tenant when the Leased Premises are not in use. At any
time when the Building or the Common Facilities are locked during hours other
than Regular Business Hours, the Building and the Common Facilities locks shall
not be defeated by any means, such as by leaving a door ajar.
 
17.          No person shall go upon the roof of the Building without the prior
written consent of the Landlord.
 
18.          Any requirements of the Tenant may be attended to only upon
application at the office of the Building. The Landlord and its agents shall not
perform any work or do any work or do anything outside of the Landlord’s
obligations under the Agreement except upon special instructions from the
Landlord on terms acceptable to the Landlord and the Tenant.
 
19.          Canvassing, soliciting and peddling in the Building and the Common
Facilities are prohibited and the Tenant shall cooperate to prevent same.
 
20.          There shall not be used in any space, or in the public halls or
other Common Facilities of the Building, in connection with the moving or
delivery or receipt of safes, freight, furniture, packages, boxes, crates,
paper, office material, or any other matter or thing, any hand trucks or dollies
except those equipped with rubber tires, side guards and such other safeguards
as the Landlord shall require. No hand trucks shall be used in passenger
elevators, and no passenger elevators shall be used for the moving, delivery or
receipt of the aforementioned articles. In connection with moving in or out any
furniture, furnishings, equipment, heavy articles and heavy packages, the Tenant
shall take such precautions as may be necessary to prevent excessive wear and
tear in the Building’s Common Facilities and the Leased Premises including,
without limiting the generality of the foregoing, floor and wall treatments.
 
21.          The Tenant shall not cause or permit any odors of cooking or other
processes or any unusual or objectionable odors to emanate from the Leased
Premises which might constitute a Nuisance. No cooking shall be done in the
Leased Premises other than as specifically permitted in the Agreement.
 
22.          The Landlord reserves the right not to enforce any Building Rule or
Regulation against any tenants of Other Leased Premises. The Landlord reserves
the right to rescind, amend or waive any Building Rule and Regulation when, in
the Landlord’s reasonable judgment, it appears necessary or desirable for the
reputation, safety, care or appearance of the Building or the preservation of
good order therein or the operation of the Building or the comfort of tenants or
others in the Building. No rescission, amendment or waiver of any Building Rule
and Regulation in favor of one tenant shall operate as a rescission, amendment
or waiver in favor of any other tenant.
 
42

--------------------------------------------------------------------------------

 
EXHIBIT E - DEFINITIONS AND INDEX OF DEFINITIONS
 
In accordance with section 1 of the Agreement of which this exhibit is a part,
throughout the Agreement the following terms and phrases shall have the meanings
set forth or referred to below:
 

1.
“Additional Rent” means all amounts, other than Basic Rent and any Security
Deposit, required to be paid by the Tenant to the Landlord in accordance with
this Agreement.

 

2.
“Agreement” means this Lease and Lease Agreement (including exhibits), as it may
have been amended.

 

3.
“Annual Amortized Capital Expenditure” means the payment amount determined as an
annuity in arrears using the cost incurred by the Landlord for any Capital
Expenditure as the present value, a number of periods equal to the number of
years of its useful life (not exceeding 10 years) selected by the Landlord in
accordance with generally applied real estate accounting practice and the Base
Rate in effect when the respective improvement is first placed into service plus
two additional percentage points as the annual rate of interest.

 

4.
“Base Rate” means the prime commercial lending rate per year as announced from
time to time by Bank of America at its principal office.

 

5.
“Base Year” means the full calendar year 2017 with respect to Operational
Expenses and Taxes.

 

6.
“Base Year Operational Expenses” means Operational Expenses incurred by the
Landlord during the Base Year as defined in subsection 10.2 of this Agreement.

 

7.
“Base Year Taxes” means the product of the final assessed value, as the same may
subsequently be adjusted in any appeal of the tax assessor’s valuation, of the
Property, the Building and any other improvements on the Property in the Base
Year and the Municipality’s lowest tax rate for office buildings and the
property on which they stand in effect during the Base Year.

 

8.
“Basic Rent” is defined in subsection 3.2 of this Agreement.

 

9.
“Broker” is defined in subsection 30.2 of this Agreement.

 

10.
“Building” means the office building erected on the Property which is commonly
known as 520 Route 22, Bridgewater, New Jersey, as it may, in the Landlord’s
sole discretion, be increased, decreased, modified, altered or otherwise changed
from time to time before, during or after the Term. As the Building is presently
constructed it is agreed to contain 60,797 gross rentable square feet of floor
space.

 

11.
“Capital Expenditure” is defined in subsection 10.3 of this Agreement.

 

12.
“Commencement Date” is defined in section 4 of this Agreement.

 

13.
“Common Facilities” means the areas, facilities and improvements provided by the
Landlord in the Building (except the Leased Premises and the Other Leased
Premises) and on or about the Property, including, without limiting the
generality of the foregoing, the Parking Facilities and access roads thereto,
for non-exclusive use by the Tenant in accordance with subsection 2.2 of this
Agreement, as they may, in the Landlord’s sole discretion, be increased,
decreased, modified, altered or otherwise changed from time to time before,
during or after the Term, and subject to rights which may be granted to the
major tenant to utilize the lobby as a common reception area.

 
43

--------------------------------------------------------------------------------

 

14.
“Common Walls” means those walls which separate the Leased Premises from Other
Leased Premises.

 

15.
“Election Right” is defined in subsection 21.2 of this Agreement.

 

16.
“Electric Charges” means all the supplying utility’s charges for, or in
connection with, furnishing electricity including charges determined by actual
usage, any seasonal adjustments, demand charges, energy charges, energy
adjustment charges and any other charges, howsoever denominated, of the
supplying utility, including sales and excise taxes and the like.

 

17.
“Environmental Laws” is defined in subsection 7.2.8 (ii) of this Agreement.

 

18.
“Event of Default” is defined in section 22 of this Agreement.

 

19.
“Expiring Term” means, when used in the context of any Option to Renew, the Term
as it is then scheduled to expire (immediately prior to exercise of the next
available Option to Renew).

 

20.
“FRD” is defined in subsection 32.4 of this Agreement.

 

21.
The Tenant’s “Guests” shall mean the Tenant’s licensees, invitees and all others
in, on or about the Leased Premises, the Building, the Common Facilities or the
Property, either at the Tenant’s express or implied request or invitation or for
the purpose of soliciting or visiting the Tenant.

 

22.
“Hazardous Substance” is defined in subsection 7.2.8 (ii) of this Agreement.

 

23.
A “History of Recurring Events of Default” means the occurrence of two or more
Events of Default (whether or not cured by the Tenant) in any period of 12
months.

 

24.
“Holdover Damages” is defined in subsection 23.4 of this Agreement.

 

25.
“Index” means the “all items” index figure for the New York Northeastern New
Jersey average of the Consumer Price Index for all urban wage earners and
clerical workers which uses a base period of 1982-84=100, published by the
United States Department of Labor, so long as it continues to be published. If
the Index is not published for a period of three consecutive months, or if its
base period is changed, the term “Index” shall mean that index, as nearly
equivalent in purpose, function and coverage as practicable to the original
Index, which the Landlord shall have designated by notice to the Tenant.

 

26.
“Initial Term” means the period so designated in subsection 4.1 of this
Agreement.

 

27.
“Initial Year” means the first 12 full calendar months of the Initial Term.

 

28.
“ISRA” is defined in subsection 7.2.8(ii) of this Agreement.

 

29.
“Landlord” means the person so designated at the beginning of this Agreement and
those successors to the Landlord’s interest in the Property and/or the
Landlord’s rights and obligations under this Agreement contemplated by section
26 of this Agreement.

 

30.
“Leased Premises” means that portion of the interior of the Building (as viewed
from the interior of the Leased Premises) bounded by the interior sides of the
unfinished floor and the finished ceiling on the floor (as the floors have been
designated by the Landlord) of the Building, the centers of all Common Walls and
the exterior sides of all walls other than Common Walls, the outline of which
floor space is designated on the diagram set forth in Exhibit A attached hereto,
which portion contains 10,000 square feet of gross rentable floor space.

 
44

--------------------------------------------------------------------------------

 
 

31.
“Legal Holidays” means New Year’s Day, Presidents’ Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

32.
“LSRP” is defined in subsection 32.5 of this Agreement.

 

33.
“Market Rental Rate” means, at the time of reference, the gross rentable floor
space of the Leased Premises multiplied by the greater of: (a) that annual rate
of Basic Rent per square foot of gross rentable floor space which is then being
quoted by the Landlord for comparable Other Leased Premises (or would then be
quoted if comparable Other Leased Premises were then available) or (b) that
annual rate of Basic Rent per square foot of gross rentable floor space in
effect during the Expiring Term.

 

34.
“Municipality” means Bridgewater, New Jersey, or any successor municipality with
jurisdiction over the Property.

 

35.
“NJDEP” is defined in subsection 32.4 of this Agreement.

 

36.
“No Pass Through Period” means, in the context of Operational Expenses and
Taxes, the period beginning on the Commencement Date and ending on the day prior
to the first anniversary of the Commencement Date.

 

37.
“Nuisance” means any condition or occurrence which unreasonably or materially
interferes with the authorized use and enjoyment of the Other Leased Premises
and the Common Facilities by any tenant of Other Leased Premises or by any
person authorized to use any Other Leased Premises or Common Facilities.

 

38.
“Operational Expenses” is defined in subsection 10.2 of this Agreement.

 

39.
“Option to Renew” is defined in subsection 6.1 of this Agreement.

 

40.
“Other Leased Premises” means all premises within the Building, with the
exception of the Leased Premises, that are, or are available to be, leased to
tenants or prospective tenants, respectively.

 

41.
“Parking Facilities” means the parking area adjacent to the Building, which
parking area is provided as Common Facilities.

 

42.
“Person” includes an individual, a corporation, a partnership, a trust, an
estate, an unincorporated group of persons and any group of persons.

 

43.
“Post-Term Rent” is defined in subsection 32.5 of this Agreement.

 

44.
“Property” means the parcel of land, as it may, in the Landlord’s sole
discretion, be increased, decreased, modified, altered or otherwise changed from
time to time before, during or after the Term, on which the Building is erected.
As the Property is presently constituted, it is more particularly described in
Exhibit B attached hereto.

 

45.
“Regular Business Hours” means 8:00 A.M. to 6:00 P.M., Monday through Friday,
except on Legal Holidays.

 
45

--------------------------------------------------------------------------------

 

46.
“Re-Leasing Damages” is defined in subsection 23.3 of this Agreement or in
subsection 23.7 of this Agreement, as the case may be.

 

47.
“Renewal Term” means, at the time of reference, any portion of the Term, other
than the Initial Term, as to which the Tenant has properly exercised an Option
to Renew which Option to Renew has not been rescinded in accordance with
subsection 6.2 of this Agreement.

 

48.
“Rent” means Basic Rent and Additional Rent.

 

49.
“Security Deposit” is designated in section 29 of this Agreement.

 

50.
“SRR Act” is defined in subsection 32.4 of this Agreement.

 

51.
“Taxes” means, in any calendar year, the aggregate amount of real property
taxes, assessments and sewer rents, rates and charges, state and local taxes,
transit taxes and every other governmental charge, whether general or special,
ordinary or extraordinary (except corporate franchise taxes and taxes imposed
on, or computed as a function of, net income or net profits from all sources and
except taxes charged, assessed or levied exclusively on the Leased Premises or
arising exclusively from the Tenant’s occupancy of the Leased Premises) charged,
assessed or levied by any taxing authority with respect to the Property, the
Building, the Common Facilities and any other improvements on the Property, less
any refunds or rebates (net of expenses incurred in obtaining any such refunds
or rebates) of Taxes actually received by the Landlord during such calendar year
with respect to any period during the Term for the benefit of the Tenant,
tenants of Other Leased Premises and the Landlord. If during the Term there
shall be a change in the means or methods of taxing real property generally in
effect at the beginning of the Term and another type of tax or method of
taxation should be substituted in whole or in part for, or in lieu of, Taxes,
the amounts calculated under such other types of tax or by such other methods of
taxation shall also be deemed to be Taxes. Until such time as the actual amount
of Taxes for any calendar year becomes known, the amount thereof shall be the
Landlord’s estimate of Taxes for that calendar year.

 

52.
“Tenant” means the person so designated at the beginning of this Agreement.

 

53.
“Tenant Electric Charges” means (a) during Regular Business Hours, Electric
Charges attributable to the Tenant’s use of electricity in the Leased Premises
for purposes other than heating, ventilation and air conditioning provided to
the Leased Premises by the Landlord in accordance with subsection 8.1.5 of this
Agreement and (b) during other than Regular Business Hours, a charge at the rate
of $75.00 per hour or partial hour of use plus Electric Charges attributable to
the Tenant’s use of electricity in the Leased Premises for all purposes
including, without limiting the generality of the foregoing, heating,
ventilation and air conditioning. The hourly charge shall be subject to
adjustment in accordance with the provisions of subsection 10.10 of this
Agreement.

 

54.
“Tenant’s Share” of any amount means 16.5%.

 

55.
“Term” means the Initial Term plus, at the time of reference, any Renewal Term.

 

56.
“Termination Damages” is defined in subsection 23.2 of this Agreement.

 

57.
“Utilities Expenses” means Electric Charges (other than Tenant Electric Charges)
and all charges for any other fuel that may be used in providing heat and in
providing electricity and services powered by electricity that the Landlord
provides in accordance with section 8 of this Agreement to the Building, the
Leased Premises, Other Leased Premises, the Common Facilities and the Property,
including sales and excise taxes and the like.

 
46

--------------------------------------------------------------------------------

 

58.
“Wire Restoration Work” is defined in subsection 21.2.2 of this Agreement.

 

59.
“Wiring” is defined in subsection 21.2.1 of this Agreement.

 

60.
“Work Letter” means Exhibit C attached hereto which generally describes those
improvements the Landlord will provide or install in the Leased Premises without
installation charge to the Tenant in connection with the preparation of the
Leased Premises contemplated by section 5 of this Agreement.

 
 
47

--------------------------------------------------------------------------------


 